Exhibit 10.1

EXECUTION COPY

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is dated as of February 9, 2007
by and between DAKOTA GROWERS PASTA COMPANY, INC., a North Dakota corporation
(the “Company”), and MVC CAPITAL, INC., a Delaware corporation (“MVC”), and La
Bella Holdings, LLC, a Delaware limited liability company (“LBH”) (MVC and LBH
are each individually referred to herein as a “Purchaser” and collectively
referred to herein as “Purchasers”).

SECTION 1

Sale of Common Stock

1.1          Sale/Purchase of Common Stock.  (a) Subject to the terms and
conditions hereof, including Section 1.2, the Company has offered, and will
issue and sell (the “Offering”) (i) to LBH, and LBH will buy from the Company,
1,000,000 shares of Common Stock, par value $.01 per share, of the Company (the
“Common Stock”), for a purchase price of $10.00 per share and an aggregate
purchase price of $10,000,000, and (ii) to MVC, and MVC will buy from the
Company, 1,000,000 shares of Series F Convertible Preferred Stock, par value
$.01 per share, of the Company (the “Preferred Stock”), for a purchase price of
$10.00 per share and an aggregate purchase price of $10,000,000.  The
obligations of Purchasers under this Section 1.1(a) shall be several and not
joint.

(b)           The Preferred Stock shall have the rights, preferences and
privileges set forth in the Certificate of Designation attached hereto as
Exhibit A (the “Certificate of Designation”), which shall be filed on or prior
to the Closing Date (as defined below) by the Company with the Secretary of
State of North Dakota.  The shares of Common Stock and Preferred Stock to be
issued and sold by the Company and purchased by Purchasers pursuant to this
Agreement are herein referred to as the “Shares.”

1.2          Adjustment to Purchase of Common Stock.  To the extent that
existing common stockholders tender fewer than 4 million shares of Common Stock
under the Repurchase (as defined below), the number of shares of Common Stock
and Preferred Stock to be purchased by LBH and MVC, respectively, under this
Agreement shall be reduced to the product of (i) 1,000,000 and (ii) the quotient
of (A) the lesser of (1) the amount of proceeds necessary to effect the
Repurchase (excluding any fees and expenses in connection therewith) or (2)
$39,200,000 and (B) $39,200,000.  In the event that the number of shares of
Common Stock and Preferred Stock to be purchased by LBH and MVC, respectively,
is reduced according to the terms of this Section 1.2, the purchase price of
such shares to be paid by LBH and MVC shall be determined by multiplying $10.00
per share by the number of shares to be purchased according to the formula set
forth in the preceding sentence.

1.3          Registration.  The Shares will be offered and sold without
registration under the Securities Act of 1933, as amended (the “Securities
Act”), in reliance upon the exemption from registration provided by Section 4(2)
of the Securities Act and Regulation D thereunder.  Each Purchaser (and any
subsequent transferee) will be entitled to the benefits of a Registration Rights
Agreement, by and between the Company and such Purchaser, in the form attached
hereto as Exhibit B (each, a “Registration Rights Agreement”), to be executed
upon the Closing (as defined below).

1


--------------------------------------------------------------------------------


SECTION 2

Closing; Delivery

2.1.         Closing.  The closing of the purchase and sale of the Shares
hereunder (the “Closing”) shall be held in a manner and at such place or places
as the Company and Purchasers may agree.  The Closing shall occur promptly after
the satisfactions of all conditions to closing set forth below in Sections 6 and
7, which date the parties intend not be more than 2 months after the signing of
this Agreement, and may be completed by the electronic transfer of documents,
with original documents to follow at the earliest practical time.  The date of
the Closing is hereinafter referred to as the “Closing Date.”


2.2.         DELIVERY.  AT THE CLOSING, OR WITHIN A REASONABLE PERIOD OF TIME
THEREAFTER, THE COMPANY WILL CAUSE ITS TRANSFER AGENT TO DELIVER TO EACH
PURCHASER AT SUCH PURCHASER’S ADDRESS CONFIRMATION THAT THE SHARES SOLD TO THE
PURCHASER PURSUANT HERETO HAVE BEEN REGISTERED IN THE PURCHASER’S NAME IN THE
RECORDS OF STOCK OWNERSHIP OF THE COMPANY, AGAINST PAYMENT OF THE PURCHASE PRICE
THEREFOR BY WIRE TRANSFER PER THE COMPANY’S WIRING INSTRUCTIONS.

2.3.         Knowledge Defined.  For purposes of this Agreement, a party will be
deemed to have “knowledge” of a particular fact or other matter if any
individual who is serving as an officer or director of such party is, or at any
time was, actually aware of such fact or other matter; provided, however, the
Company shall not be deemed to have “knowledge” of a fact or other matter solely
by virtue of the director designated by MVC being aware of such fact or other
matter.

SECTION 3

Representations and Warranties of the Company

The Company represents, warrants and covenants to Purchasers as follows, subject
to those matters set forth in the Company’s Disclosure Schedules to Stock
Purchase Agreement attached hereto and made a part hereof (the “Disclosure
Schedules”):


3.1.         ORGANIZATION AND STANDING; ARTICLES AND BY-LAWS.  (A) THE COMPANY
IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF THE STATE OF NORTH DAKOTA.  THE COMPANY’S WHOLLY-OWNED SUBSIDIARY, PRIMO
PIATTO, INC., IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF MINNESOTA.  THE COMPANY HAS THE
REQUISITE POWER AND AUTHORITY TO OWN AND OPERATE ITS PROPERTIES AND ASSETS AND
TO CARRY ON ITS BUSINESS AS PRESENTLY CONDUCTED AND AS NOW PROPOSED TO BE
CONDUCTED.  THE COMPANY IS QUALIFIED TO DO BUSINESS AS A FOREIGN CORPORATION IN
ALL JURISDICTIONS WHERE THE OWNERSHIP OF ITS PROPERTIES AND ASSETS AND THE
CONDUCT OF ITS BUSINESS REQUIRE SUCH QUALIFICATION, EXCEPT WHERE THE FAILURE TO
BE SO QUALIFIED WILL NOT HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS OF THE
COMPANY, AS SUCH BUSINESS IS NOW CONDUCTED.  THE COMPANY’S WHOLLY-OWNED
SUBSIDIARY, PRIMO PIATTO, INC. IS QUALIFIED TO DO BUSINESS AS A FOREIGN
CORPORATION IN ALL JURISDICTIONS WHERE THE OWNERSHIP OF ITS PROPERTIES AND
ASSETS AND THE CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION, EXCEPT WHERE
THE FAILURE TO BE SO QUALIFIED WILL NOT HAVE A MATERIAL ADVERSE EFFECT ON THE
BUSINESS OF PRIMO PIATTO, INC., AS SUCH BUSINESS IS NOW CONDUCTED.


(B)           THE COMPANY HAS FURNISHED, OR AS SOON AS PRACTICABLE, AND IN NO
EVENT LATER THAN THE DAY IMMEDIATELY PRIOR TO CLOSING, WILL FURNISH, TO EACH
PURCHASER TRUE AND CORRECT COPIES OF THE COMPANY’S CERTIFICATE OF INCORPORATION,
AS AMENDED AND AS IN EFFECT ON THE DATE HEREOF (THE “CERTIFICATE OF
INCORPORATION”) AND CERTIFIED BY THE SECRETARY OF STATE OF THE STATE OF NORTH
DAKOTA WITHIN THE PRECEDING 10 BUSINESS DAYS, AND THE COMPANY’S BYLAWS, AS IN
EFFECT ON THE DATE HEREOF (THE “BYLAWS”) CERTIFIED BY THE COMPANY’S SECRETARY.

2


--------------------------------------------------------------------------------


3.2.         Corporate Power.  The Company has all requisite legal and corporate
power and authority to execute and deliver this Agreement and each of the
Registration Rights Agreements (the Registration Rights Agreement and this
Agreement being collectively referred to as the “Transaction Agreements”), and
to sell and issue the Shares as set forth in this Agreement, and to carry out
and perform its obligations under the Transaction Agreements.


3.3.         SUBSIDIARIES.  EXCEPT FOR ITS MEMBERSHIP IN DNA DREAMFIELDS
COMPANY, LLC, AN OHIO LIMITED LIABILITY COMPANY, AND ITS OWNERSHIP OF ALL OF THE
ISSUED AND OUTSTANDING SHARES OF PRIMO PIATTO, INC., THE COMPANY HAS NO
SUBSIDIARIES, AND, EXCEPT AS SHOWN IN THE FOOTNOTES TO THE COMPANY’S FINANCIAL
STATEMENTS AS INCLUDED IN THE “SEC REPORTS” (AS THAT TERM IS DEFINED BELOW),
DOES NOT OTHERWISE OWN OR CONTROL, DIRECTLY OR INDIRECTLY, ANY MATERIAL EQUITY
INTEREST IN ANY CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY,
ASSOCIATION, JOINT VENTURE OR BUSINESS ENTITY.

3.4.         Capitalization.  (a) Without giving effect to the transactions
contemplated by this Agreement or the filing of the Certificate of Designation,
the authorized and outstanding capital stock of the Company is and shall be: (i)
75,000,000 shares of Common Stock, $.01 par value per share, of which 13,169,382
shares are outstanding less the number subject to the Repurchase; (ii) 533
shares of Series A Preferred Stock, $100 par value per share, of which 0 shares
are outstanding; (iii) 525shares of Series B Preferred Stock, $100 par value per
share, of which 0 shares are outstanding; (iv) 2,731 shares of Series C
Preferred Stock, $100 par value per share, of which 0 shares are outstanding;
(v) 11,340,841 shares of Series D Delivery Preferred Stock, $.01 par value per
share, of which 11,275,297 shares are outstanding; (vi) 130,000 shares of Series
E Junior Participating Preferred Stock, $.01 par value per share, of which 0
shares are outstanding; (vii) and 13,525,370 shares of undesignated preferred
stock, $.01 par value per share, of which none are outstanding.

(b)           Except as set forth in Schedule 3.4 of the Disclosure Schedules,
there are no outstanding subscriptions, options, warrants, calls, contracts,
demands, commitments, convertible securities or other agreements or arrangements
of any character or nature whatever under which the Company is obligated to
issue any securities of any kind representing an ownership interest in the
Company, except as may arise by this Agreement or the Repurchase.

(c)           All of the outstanding shares of capital stock are duly
authorized, validly issued, fully paid and nonassessable, and all such shares
were issued in material compliance with all applicable federal and state
securities laws, including available exemptions therefrom, and none of such
issuances were made in violation of any pre-emptive or other rights.


3.5.         AUTHORIZATION; VALID ISSUANCE.  (A) ALL CORPORATE ACTION ON THE
PART OF THE COMPANY, ITS DIRECTORS AND STOCKHOLDERS NECESSARY FOR THE
AUTHORIZATION, EXECUTION, DELIVERY AND PERFORMANCE OF THE TRANSACTION AGREEMENTS
BY THE COMPANY, FOR THE AUTHORIZATION, SALE, ISSUANCE AND DELIVERY OF THE
SHARES, AND FOR THE PERFORMANCE OF ALL OF THE COMPANY’S OBLIGATIONS UNDER THE
AGREEMENTS HAS BEEN TAKEN OR WILL BE TAKEN PRIOR TO THE CLOSING DATE.  THE
AGREEMENTS HAVE BEEN DULY EXECUTED AND DELIVERED BY THE COMPANY AND CONSTITUTE
VALID AND BINDING OBLIGATIONS OF THE COMPANY, ENFORCEABLE IN ACCORDANCE WITH
THEIR TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION OR
SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND TO GENERAL PRINCIPLES OF
EQUITY AND TO LIMITATIONS ON THE RIGHTS TO INDEMNITY AND CONTRIBUTION THAT EXIST
BY VIRTUE OF PUBLIC POLICY (THE “BANKRUPTCY AND EQUITY EXCEPTION”).

(b)           The Shares will, upon issuance pursuant to the terms hereof and
upon payment therefor, be duly authorized and validly issued, fully paid and
non-assessable and except for the rights granted to Purchasers hereunder, will
be free of preemptive or similar rights.


3.6.         REPORTS AND FINANCIAL STATEMENTS.  (A) THE COMPANY HAS FILED ALL
REPORTS REQUIRED TO BE FILED BY IT UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED (THE “EXCHANGE ACT”), INCLUDING,

3


--------------------------------------------------------------------------------



PURSUANT TO SECTION 13(A) OR 15(D) THEREOF, FOR THE THREE YEARS PRECEDING THE
DATE HEREOF (THE FOREGOING MATERIALS BEING COLLECTIVELY REFERRED TO HEREIN AS
THE “SEC REPORTS”), ON A TIMELY BASIS, OR HAS RECEIVED A VALID EXTENSION OF SUCH
TIME OF FILING AND HAS FILED ANY SUCH SEC REPORTS PRIOR TO THE EXPIRATION OF ANY
SUCH EXTENSION.  AT THE RESPECTIVE TIMES OF FILING, THE SEC REPORTS COMPLIED AS
TO FORM IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE SECURITIES ACT AND
THE EXCHANGE ACT AND THE RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE
COMMISSION (“SEC”) PROMULGATED THEREUNDER.  THE SEC REPORTS DID NOT CONTAIN AND,
WITH RESPECT SOLELY TO ANY SEC REPORTS FILED AFTER THE DATE HEREOF, TO THE BEST
OF THE COMPANY’S KNOWLEDGE WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL
FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY
IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING.


(B)           THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS AND UNAUDITED
INTERIM CONSOLIDATED FINANCIAL STATEMENTS (INCLUDING, IN EACH CASE, THE NOTES,
IF ANY, THERETO), IF ANY, INCLUDED IN THE SEC REPORTS COMPLY AS TO FORM IN ALL
MATERIAL RESPECTS WITH THE SEC’S RULES AND REGULATIONS WITH RESPECT THERETO,
WERE PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES (GAAP)
APPLIED ON A CONSISTENT BASIS DURING THE PERIODS INVOLVED (EXCEPT AS MAY BE
INDICATED THEREIN OR IN THE NOTES THERETO) AND FAIRLY PRESENT (SUBJECT, IN THE
CASE OF THE UNAUDITED INTERIM FINANCIAL STATEMENTS, TO NORMAL, RECURRING
YEAR-END AUDIT ADJUSTMENTS THAT ARE NOT MATERIAL AND TO THE ABSENCE OF
FOOTNOTES) THE FINANCIAL POSITION AND STOCKHOLDERS’ EQUITY OF THE COMPANY AS OF
THE RESPECTIVE DATES THEREOF AND THE CONSOLIDATED EARNINGS AND CASH FLOWS FOR
THE RESPECTIVE PERIODS THEN ENDED.


(C)           THE COMPANY HAS A DULY CONSTITUTED AUDIT COMMITTEE OF ITS BOARD OF
DIRECTORS (THE “AUDIT COMMITTEE”), AND SUCH COMMITTEE HAS OPERATED IN ACCORDANCE
WITH THE LAWS AND REGULATIONS APPLICABLE TO THE COMPANY.  THE COMPANY’S
INDEPENDENT PUBLIC ACCOUNTANTS HAVE REVIEWED EACH INTERIM FINANCIAL STATEMENT IN
ACCORDANCE WITH THE REQUIREMENTS OF APPLICABLE FEDERAL SECURITIES LAWS, THE
AUDIT COMMITTEE’S CHARTER AND THE COMMISSION’S RULES AND REGULATIONS.  THE
COMPANY HAS RECEIVED NO COMMUNICATIONS FROM ITS INDEPENDENT PUBLIC ACCOUNTANTS
THAT THE INDEPENDENT PUBLIC ACCOUNTANTS ARE CONSIDERING OR ARE LIKELY TO
CONSIDER ISSUING ANY REPORT OTHER THAN A CLEAN, UNQUALIFIED OPINION AS TO THE
COMPANY’S AUDITED FINANCIAL STATEMENTS OR HAVE RAISED ANY UNRESOLVED ISSUES WITH
RESPECT TO ANY OF THE COMPANY’S INTERIM FINANCIAL STATEMENTS.


3.7.         NO INTEGRATION. NEITHER THE COMPANY NOR, TO THE COMPANY’S
KNOWLEDGE, ITS AFFILIATES (AS DEFINED IN RULE 501(B) UNDER THE SECURITIES ACT)
(“AFFILIATES”) HAS, DIRECTLY OR THROUGH ANY AGENT, DURING THE SIX MONTH PERIOD
ENDING ON THE DATE OF THIS AGREEMENT, SOLD, OFFERED FOR SALE, SOLICITED OFFERS
TO BUY OR OTHERWISE NEGOTIATED IN RESPECT OF, ANY SECURITY (AS DEFINED IN THE
SECURITIES ACT) IN A MANNER THAT WOULD CAUSE THE OFFER AND SALE OF THE SHARES TO
FAIL TO BE ENTITLED TO THE EXEMPTION AFFORDED BY REGULATION D, OR UNDER SECTION
4(2) OF THE SECURITIES ACT.


3.8.         NO PUBLIC OFFERING.  NEITHER THE COMPANY NOR, TO THE COMPANY’S
KNOWLEDGE, ITS AFFILIATES HAVE ENGAGED, IN CONNECTION WITH THE OFFERING OF THE
SHARES, (I) IN ANY FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING WITHIN
THE MEANING OF RULE 502(C) UNDER THE SECURITIES ACT, (II) IN ANY MANNER
INVOLVING A PUBLIC OFFERING WITHIN THE MEANING OF SECTION 4(2) OF THE SECURITIES
ACT, (III) IN ANY ACTION WHICH WOULD VIOLATE APPLICABLE STATE SECURITIES, OR
“BLUE SKY,” LAWS, OR IN ANY DIRECTED SELLING EFFORTS WITHIN THE MEANING OF SEC
REGULATION S.


3.9.         CONFORMITY OF DESCRIPTIONS.  THE SHARES OF COMMON STOCK PURCHASED
BY LBH HEREUNDER CONFORM IN ALL MATERIAL RESPECTS TO THE DESCRIPTIONS CONTAINED
IN THE COMPANY’S SEC REPORTS AND OTHER FILINGS WITH THE SEC.


3.10.       NO MATERIAL ADVERSE CHANGES.  EXCEPT AS DISCLOSED ON SCHEDULE 3.10
OR IN THE SEC REPORTS, SINCE OCTOBER 30, 2006 THERE HAS BEEN NO (I) MATERIAL
ADVERSE CHANGE IN THE BUSINESS, PROSPECTS,

4


--------------------------------------------------------------------------------



RESULTS OF OPERATIONS, STOCKHOLDERS’ EQUITY, CASH FLOWS, FINANCIAL CONDITION OF
THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, WHETHER OR NOT ARISING IN
THE ORDINARY COURSE OF BUSINESS (A “MATERIAL ADVERSE EFFECT”), OR (II) DIVIDEND
OR DISTRIBUTION OF ANY KIND DECLARED, PAID OR MADE BY THE COMPANY ON ANY SHARES
OF ITS CAPITAL STOCK.

3.11.       No Conflicts.  The execution, delivery and performance of the
Agreements, the issuance and delivery of the Shares by the Company and the
consummation by the Company of the transactions contemplated herein and in the
other Agreements do not and will not (i) conflict with or violate any provision
of the Certificate of Incorporation, Bylaws or other organizational documents of
the Company, (ii) conflict with, or constitute a default (or an event which,
with notice or lapse of time or both, would become a default) under, or give to
any individual, partnership, joint stock company, corporation, limited liability
company, trust, unincorporated organization, government agency or political
subdivision (each of the foregoing, a “Person”) any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture, patent,
license or instrument (whether evidencing a Company debt or otherwise) to which
the Company is a party or by which any property or asset of the Company is bound
or affected or (iii) result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company is subject (including federal and state
securities laws and regulations), or by which any asset of the Company is bound
or affected.


3.12.       CONSENTS AND APPROVALS.  THE COMPANY IS NOT REQUIRED TO OBTAIN ANY
CONSENT, WAIVER, AUTHORIZATION OR ORDER OF, GIVE ANY NOTICE TO, OR MAKE ANY
FILING OR REGISTRATION (“CONSENTS”) WITH, ANY COURT OR OTHER FEDERAL, STATE,
LOCAL OR OTHER GOVERNMENTAL AUTHORITY, REGULATORY OR SELF REGULATORY AGENCY
(“GOVERNMENTAL AUTHORITIES”), OR OTHER PERSON IN CONNECTION WITH THE EXECUTION,
DELIVERY AND PERFORMANCE BY THE COMPANY OF THE TRANSACTION AGREEMENTS, OTHER
THAN (I) THE FILING OF ANY REGISTRATION STATEMENT WITH THE COMMISSION IN
ACCORDANCE WITH THE REGISTRATION RIGHTS AGREEMENTS, (II) ANY APPLICATION(S) OR
LETTER(S) FOR THE LISTING OR QUOTING OF THE SHARES (WITH ANY SECURITIES EXCHANGE
OR MARKET ON WHICH THE COMMON STOCK IS THEN TRADED, LISTED OR QUOTED), (III) ANY
FILINGS, NOTICES OR REGISTRATIONS UNDER APPLICABLE STATE SECURITIES LAWS, (IV)
THE DISCLOSURE REQUIREMENTS OF THE EXCHANGE ACT, AND THE DISCLOSURE REQUIREMENTS
OF ITEM 701 OF SEC REGULATION S-K, (V) FILING A FORM D AND A FORM 8-K WITH THE
COMMISSION, AND (VI) ANY OTHER APPROVALS AND CONSENTS SET FORTH ON SCHEDULE 3.12
(COLLECTIVELY, THE “REQUIRED APPROVALS”).

3.13.       Proceedings.  Except as described on Schedule 3.13 or in the SEC
Reports, there is no action, suit, hearing, claim, notice of violation,
arbitration or other proceeding, hearing or investigation (each, a “Proceeding”)
pending or, to the knowledge of the Company, threatened against or affecting the
Company or any of its assets before or by any Governmental Authority or any
arbitrator, which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Agreements, (ii) could reasonably be expected to,
individually or in the aggregate, have or result in a Material Adverse Effect,
or (iii) if adversely decided, could reasonably be expected to have a material
adverse effect on or delay the issuance of the Shares, or the consummation of
the transactions contemplated by the Agreement.  The foregoing includes, without
limitation, any such action, suit, proceeding or investigation that questions
this Agreement or seeks to delay or prevent the consummation of the transactions
contemplated hereunder or the right of the Company to execute, deliver and
perform under same. The Company is not a party to or subject to the provisions
of any order, writ, injunction, judgment or decree of any Governmental Authority
that is reasonably likely to have a Material Adverse Effect before or after
consummation of the transactions contemplated by this Agreement. No action,
suit, proceeding, claim, investigation or inquiry by the Company or any
subsidiary is currently pending nor does the Company presently intend to
initiate any action, suit, proceeding, claim, investigation or inquiry, in each
case, that if resolved in a manner adverse to the Company, is reasonably likely
to have a Material Adverse Effect.

5


--------------------------------------------------------------------------------



3.14.       NO DEFAULT OR VIOLATION.  EXCEPT FOR THOSE THAT WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, RESULT IN A MATERIAL ADVERSE EFFECT, THE
COMPANY IS NOT IN (I) DEFAULT UNDER OR IN VIOLATION OF ANY INDENTURE, LOAN OR
OTHER CREDIT AGREEMENT OR ANY OTHER AGREEMENT OR INSTRUMENT TO WHICH IT IS A
PARTY OR BY WHICH THE COMPANY OR ITS ASSETS OR PROPERTIES IS BOUND, OR (II)
VIOLATION OF ANY LAW, RULE, REGULATION, ORDER, JUDGMENT, INJUNCTION, DECREE OR
OTHER RESTRICTION OF ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY APPLICABLE TO IT. 
THE COMPANY IS NOT IN DEFAULT UNDER, OR IN VIOLATION OF, ITS CERTIFICATE OF
INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL DOCUMENTS.  THE BUSINESS OF THE
COMPANY IS NOT BEING CONDUCTED, AND THE COMPANY PRESENTLY HAS NO PLANS TO
CONDUCT ITS BUSINESS, IN VIOLATION OF ANY LAW, STATUTE, ORDINANCE, RULE OR
REGULATION OF ANY GOVERNMENTAL AUTHORITY, EXCEPT WHERE SUCH VIOLATIONS HAVE NOT
RESULTED OR ARE NOT REASONABLY LIKELY TO RESULT, INDIVIDUALLY OR IN THE
AGGREGATE, IN A MATERIAL ADVERSE EFFECT. THE COMPANY IS NOT IN BREACH OF ANY
AGREEMENT WHERE SUCH BREACH, INDIVIDUALLY OR IN THE AGGREGATE, IS REASONABLY
LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.

3.15.       Broker’s Fees.  No fees or commissions or similar payments with
respect to the transactions contemplated by the Agreements have been paid or
will be payable by the Company to any broker, financial advisor, finder,
investment banker or bank, other than the fees payable to MVC Financial
Services, Inc. and LBH pursuant to Paragraph 8.6(a) of this Agreement and the
fees payable to Morgan Stanley for its advice to the Company’s Board of
Directors in connection with the transactions contemplated hereby.  The Company
shall indemnify and hold harmless Purchasers from and against any such claims.

3.16.       Listing Compliance.  The Company has no securities listed or traded
on any securities exchange or automated quotation system or market.  The
Purchasers hereby acknowledge and agree that as of the date of this Agreement,
the Company’s securities are not listed for trading or quotation on any
established securities exchange or market, but are traded through an alternative
trading system whose procedures and methods have been reviewed by the
Purchasers.

3.17.       Intellectual Property Rights.  Except as disclosed on Schedule 3.17,
the Company owns or possesses adequate rights or licenses to use all trademarks,
trademark applications, trade names and service marks, whether or not
registered, and all patents, patent applications, copyrights, inventions,
licenses, approvals, governmental authorizations, trade secrets and intellectual
property rights (collectively, “Intellectual Property Rights”) which are
necessary for use in connection with its business as now conducted and as
described in the SEC Reports and as contemplated and discussed with the
Purchasers.  Except as disclosed in the Company’s SEC Reports, there is no
Proceeding which is pending, or to the Company’s knowledge, is threatened
against, the Company regarding the infringement of any of the Intellectual
Property Rights.  The Company has taken reasonable security measures to protect
the secrecy, confidentiality and value of all of its Intellectual Property
Rights.  To the Company’s knowledge, the Company has not infringed, and is not
infringing, on any of the Intellectual Property Rights of any Person except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect or as is disclosed either on Schedule 3.17 or in the SEC
Reports.

3.18.       Registration Rights; Rights of Participation.  Except as described
on Schedule 3.18, and except for the Registration Rights Agreement, the Company
has not granted or agreed to grant any rights to register, or agreed to
register, nor does any person have any right to require the Company to register,
any of its authorized or outstanding securities under the Securities Act.


3.19.       TITLE.  EXCEPT AS DISCLOSED ON SCHEDULE 3.19, THE COMPANY (OR ITS
WHOLLY-OWNED SUBSIDIARY PRIMO PIATTO, INC.) HAS GOOD AND MARKETABLE TITLE IN FEE
SIMPLE TO ALL PROPERTY OWNED BY THE COMPANY OR PRIMO PIATTO, INC., IN EACH CASE
FREE AND CLEAR OF ALL SECURITY INTERESTS, LIENS, PLEDGES OR NEGATIVE PLEDGES,
CHARGES, ENCUMBRANCES, MORTGAGES, HYPOTHECATIONS, ADVERSE CLAIMS OR EQUITIES
(EACH, A “LIEN”), EXCEPT FOR LIENS THAT DO NOT MATERIALLY AFFECT THE VALUE OF
SUCH PROPERTY AND DO NOT INTERFERE WITH

6


--------------------------------------------------------------------------------



THE USE MADE AND PROPOSED TO BE MADE OF SUCH PROPERTY BY THE COMPANY.  ANY
PROPERTIES HELD OR USED UNDER LEASE BY THE COMPANY ARE HELD BY IT UNDER VALID,
SUBSISTING AND ENFORCEABLE LEASES, WITH SUCH EXCEPTIONS AS ARE NOT MATERIAL AND
DO NOT INTERFERE WITH THE USE MADE AND PROPOSED TO BE MADE OF SUCH PROPERTIES BY
THE COMPANY.


3.20.       PERMITS.  THE COMPANY POSSESSES ALL CERTIFICATES, AUTHORIZATIONS,
LICENSES, EASEMENTS, CONSENTS, APPROVALS, ORDERS, PERMITS AND APPROVALS
(“PERMITS”) NECESSARY TO OWN, LEASE AND OPERATE ITS PROPERTIES AND TO CONDUCT
THEIR BUSINESSES AS CURRENTLY CONDUCTED EXCEPT WHERE THE FAILURE TO POSSESS SUCH
PERMITS IS NOT REASONABLY LIKELY, INDIVIDUALLY OR IN THE AGGREGATE, TO HAVE A
MATERIAL ADVERSE EFFECT (“MATERIAL PERMITS”), AND THERE IS NO PROCEEDING
PENDING, OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED RELATING TO THE
REVOCATION, MODIFICATION, SUSPENSION OR CANCELLATION OF ANY MATERIAL PERMIT. 
THE COMPANY HAS FULFILLED AND PERFORMED ALL OF THE MATERIAL OBLIGATIONS WITH
RESPECT TO SUCH PERMITS, AND NO EVENT OR CHANGE IN CONDITION HAS OCCURRED WHICH
ALLOWS, OR WHICH UPON NOTICE, THE LAPSE OF TIME OR BOTH WOULD ALLOW, THE
REVOCATION OR TERMINATION THEREOF OR RESULTS IN ANY OTHER MATERIAL IMPAIRMENT OF
THE RIGHTS OF THE HOLDER OF ANY SUCH PERMITS, EXCEPT FOR FAILURES WHICH WOULD
NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.  THE
COMPANY IS NOT IN CONFLICT WITH, IN DEFAULT UNDER OR IN VIOLATION OF ANY
MATERIAL PERMIT.


3.21.       INSURANCE.  THE COMPANY AND ITS RESPECTIVE PROPERTIES ARE INSURED BY
INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES AND RISKS
AND IN SUCH AMOUNTS AS IS PRUDENT AND CUSTOMARY IN THE BUSINESS IN WHICH THE
COMPANY IS ENGAGED.  EXCEPT AS DISCLOSED ON SCHEDULE 3.21, ALL INSURANCE
POLICIES CARRIED BY THE COMPANY ARE IN FULL FORCE AND EFFECT AND THE COMPANY HAS
NO REASON TO BELIEVE THAT IT WILL NOT BE ABLE TO RENEW SUCH EXISTING INSURANCE
POLICIES AS AND WHEN SUCH COVERAGE EXPIRES OR TO OBTAIN SIMILAR COVERAGE FROM
SIMILAR INSURERS, AT A COST THAT WOULD NOT MATERIALLY AND ADVERSELY AFFECT THE
CONDITION, FINANCIAL OR OTHERWISE, OR THE EARNINGS, CASH FLOWS, BUSINESS OR
BUSINESS PROSPECTS OF THE COMPANY.

3.22.       Investment Company; Public Utility Holding Company.  The Company is
not (i) an “investment company” or a company “controlled by” an “investment
company” as such terms are defined in the Investment Company Act of 1940, as
amended (the “1940 Act”), or the SEC rules and regulations relating to such act,
or (ii) a “public utility holding company” or a company “controlled by” a
“public utility holding company,” as such terms are defined in the Public
Utility Holding Company Act of 1935, as amended (the “PUHC Act”) and the SEC’s
rules and regulations under each of such Acts.

3.23.       Labor.

(a)           Except as disclosed on Schedule 3.23, the Company is not a party
to, or bound by, any collective bargaining agreement or union contract, covering
any individual who performs services as an employee primarily for the Company
(including such persons who are on an approved leave of absence, vacation,
short-term disability or otherwise treated as an active employee of the Company,
“Employees”), and there are no controversies or unfair labor practice
proceedings pending, or to the knowledge of the Company, threatened between the
Company and any of its current or former Employees or any labor or other
collective bargaining unit representing any current or former Employee of the
Company that would reasonably be expected to result in a labor strike, dispute,
slow-down or work stoppage or otherwise have a Material Adverse Effect.  To the
Company’s knowledge, no organizational effort is presently being made or, to the
Company’s knowledge, threatened by or on behalf of any labor union.


(B)           THE COMPANY IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL
APPLICABLE FOREIGN, FEDERAL, STATE AND LOCAL LAWS, RULES AND REGULATIONS
RESPECTING EMPLOYMENT, EMPLOYMENT PRACTICES, TERMS AND CONDITIONS OF EMPLOYMENT
AND WAGES AND HOURS.  EXCEPT AS DISCLOSED ON SCHEDULE 3.23, THERE ARE NO
PENDING, OR, TO THE COMPANY’S KNOWLEDGE, THREATENED CLAIMS OR ACTIONS AGAINST
THE COMPANY UNDER ANY

7


--------------------------------------------------------------------------------



WORKERS COMPENSATION POLICY OR LONG-TERM DISABILITY POLICY.


(C)           NO OFFICER, EMPLOYEE OR CONSULTANT OF THE COMPANY IS OBLIGATED
UNDER ANY CONTRACT OR AGREEMENT OR SUBJECT TO ANY JUDGMENT, DECREE OR ORDER OF
ANY COURT OR ADMINISTRATIVE AGENCY THAT WOULD INTERFERE WITH SUCH PERSON’S
EFFORTS TO PROMOTE THE INTERESTS OF THE COMPANY OR THAT WOULD INTERFERE WITH THE
COMPANY’S BUSINESS.


(D)           NO WORK STOPPAGE OR LABOR STRIKE AGAINST THE COMPANY IS PENDING
OR, TO THE COMPANY’S KNOWLEDGE, THREATENED.  THE COMPANY IS NOT INVOLVED IN OR,
TO THE COMPANY’S KNOWLEDGE, THREATENED WITH, AND THE COMPANY HAS NO KNOWLEDGE OF
ANY REASONABLE BASIS FOR, ANY LABOR DISPUTE, GRIEVANCE, OR LITIGATION RELATING
TO LABOR, SAFETY (EXCEPT AS DISCLOSED ON SCHEDULE 3.23), OR DISCRIMINATION
MATTERS INVOLVING ANY EMPLOYEE, INCLUDING, WITHOUT LIMITATION, CHARGES OF UNFAIR
LABOR PRACTICES OR DISCRIMINATION COMPLAINTS, WHICH, IF ADVERSELY DETERMINED,
COULD REASONABLY BE EXPECTED TO, INDIVIDUALLY OR IN THE AGGREGATE, MATERIALLY
ADVERSELY AFFECT THE COMPANY.  THE COMPANY HAS NOT ENGAGED IN ANY UNFAIR LABOR
PRACTICES WITHIN THE MEANING OF THE NATIONAL LABOR RELATIONS ACT WHICH WOULD,
INDIVIDUALLY OR IN THE AGGREGATE, DIRECTLY OR INDIRECTLY WOULD RESULT IN A
MATERIALLY ADVERSE EFFECT ON THE COMPANY.


(E)           THE COMPANY HAS NOT ENGAGED IN ANY “UNFAIR LABOR PRACTICES” WITHIN
THE MEANING OF THE NATIONAL LABOR RELATIONS ACT WHICH WOULD, INDIVIDUALLY OR IN
THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY.


3.24.       STOCK AND OTHER PLANS.  OTHER THAN AS DISCLOSED IN THE SEC REPORTS,
THE COMPANY DOES NOT HAVE ANY PROFIT SHARING, DEFERRED COMPENSATION, STOCK
OPTION, STOCK PURCHASE, PHANTOM STOCK OR SIMILAR PLANS, INCLUDING AGREEMENTS
EVIDENCING RIGHTS TO PURCHASE SECURITIES OR TO SHARE IN THE PROFITS OF THE
COMPANY WHICH IS MATERIAL TO THE COMPANY, TAKEN AS A WHOLE.


3.25.       SOLVENCY.  THE COMPANY IS, AND IMMEDIATELY AFTER THE CLOSING WILL
BE, SOLVENT.  AS USED HEREIN, THE TERM “SOLVENT” MEANS, WITH RESPECT TO A
PARTICULAR DATE, THAT ON SUCH DATE, (I) THE FAIR MARKET VALUE OF THE ASSETS OF
THE COMPANY EXCEEDS THEIR RESPECTIVE LIABILITIES (INCLUDING, WITHOUT LIMITATION,
STATED LIABILITIES AND CONTINGENT LIABILITIES), AND (II) THE COMPANY CAN PAY ITS
DEBTS AS THEY COME DUE OR MATURE. THE COMPANY HAS NOT TAKEN ANY STEPS, AND DOES
NOT CURRENTLY EXPECT TO TAKE ANY STEPS, TO SEEK PROTECTION PURSUANT TO ANY
BANKRUPTCY, INSOLVENCY, DEBTOR RELIEF, REORGANIZATION OR SIMILAR LAW, NOR DOES
THE COMPANY HAVE ANY KNOWLEDGE OR REASON TO BELIEVE THAT CREDITORS OF THE
COMPANY HAVE INITIATED OR INTEND TO INITIATE INVOLUNTARY BANKRUPTCY OR SIMILAR
PROCEEDINGS.


3.26.       ENVIRONMENTAL.  EXCEPT AS WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (I) THE
COMPANY IS IN COMPLIANCE WITH AND NOT SUBJECT TO ANY KNOWN LIABILITY UNDER
APPLICABLE ENVIRONMENTAL LAWS (AS DEFINED BELOW), (II) THE COMPANY HAS MADE ALL
FILINGS AND PROVIDED ALL NOTICES REQUIRED UNDER ALL APPLICABLE ENVIRONMENTAL
LAWS, AND HAS, AND IS IN COMPLIANCE WITH, ALL PERMITS REQUIRED UNDER ANY
APPLICABLE ENVIRONMENTAL LAWS, EACH OF WHICH IS IN FULL FORCE AND EFFECT,
(III) (A) THERE ARE NO PENDING PROCEEDINGS WITH RESPECT TO ANY ENVIRONMENTAL
LAWS AFFECTING THE COMPANY, (B)  THE COMPANY HAS NOT RECEIVED ANY DEMAND, CLAIM
OR NOTICE OF VIOLATION OF ANY ENVIRONMENTAL LAWS AND (C) TO THE KNOWLEDGE OF THE
COMPANY, THERE IS NO PROCEEDING, NOTICE OR DEMAND LETTER OR REQUEST FOR
INFORMATION THREATENED AGAINST THE COMPANY UNDER ANY ENVIRONMENTAL LAW, (IV) NO
LIEN OR RESTRICTION HAS BEEN RECORDED UNDER ANY ENVIRONMENTAL LAW WITH RESPECT
TO ANY ASSETS, FACILITY OR PROPERTY OWNED, OPERATED, LEASED OR CONTROLLED BY THE
COMPANY, (V)  THE COMPANY HAS NOT RECEIVED NOTICE THAT IT HAS BEEN IDENTIFIED AS
A POTENTIALLY RESPONSIBLE PARTY UNDER THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION AND LIABILITY ACT OF 1980, AS AMENDED (“CERCLA”), OR ANY COMPARABLE
STATE LAW, (VI) NO PROPERTY OR FACILITY OF THE COMPANY (A) IS LISTED OR, TO THE
KNOWLEDGE OF THE COMPANY, PROPOSED FOR LISTING ON THE NATIONAL PRIORITIES LIST
UNDER CERCLA OR ANY STATE LIST OF HAZARDOUS SUBSTANCE SITES REQUIRING CLEANUP,
(B) IS LISTED IN THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,

8


--------------------------------------------------------------------------------



COMPENSATION, LIABILITY INFORMATION SYSTEM LIST PROMULGATED PURSUANT TO CERCLA,
OR ON ANY COMPARABLE LIST MAINTAINED BY ANY STATE OR LOCAL GOVERNMENTAL
AUTHORITY, (VII) NO HAZARDOUS MATERIALS ARE BEING RELEASED (AS DEFINED BELOW)
AT, ON OR UNDER ANY FACILITY OWNED, OPERATED, LEASED OR CONTROLLED BY THE
COMPANY OR HAVE BEEN RELEASED AT, ON OR UNDER ANY FACILITY OWNED, OPERATED,
LEASED OR CONTROLLED BY THE COMPANY (EXCEPT AS MAY BE ALLOWED BY PERMIT) AND, TO
THE KNOWLEDGE OF THE COMPANY, NONE OF THE FACILITIES OWNED, OPERATED, LEASED OR
CONTROLLED BY THE COMPANY ARE ADVERSELY AFFECTED BY ANY RELEASE OF HAZARDOUS
MATERIALS ORIGINATING OR EMANATING FROM ANY OTHER PROPERTY.


FOR PURPOSES OF THIS AGREEMENT, “ENVIRONMENTAL LAWS” MEANS ALL APPLICABLE UNITED
STATES FEDERAL, PROVINCIAL, STATE AND LOCAL LAWS OR REGULATIONS, CODES, ORDERS,
DECREES, JUDGMENTS OR INJUNCTIONS ISSUED, PROMULGATED, APPROVED OR ENTERED
THEREUNDER, RELATING TO POLLUTION, PROTECTION OF PUBLIC OR EMPLOYEE HEALTH AND
SAFETY OR THE ENVIRONMENT, INCLUDING, WITHOUT LIMITATION, LAWS RELATING TO (I)
EMISSIONS, DISCHARGES, RELEASES OR THREATENED RELEASES OF HAZARDOUS MATERIALS
(AS DEFINED BELOW) INTO THE INDOOR OR OUTDOOR ENVIRONMENT (INCLUDING, WITHOUT
LIMITATION, AMBIENT AIR, SOIL, SURFACE WATER, GROUND WATER, WETLANDS, LAND
SURFACE OR SUBSURFACE STRATA), (II) THE MANUFACTURE, PROCESSING, DISTRIBUTION,
USE, GENERATION, TREATMENT, STORAGE, DISPOSAL, TRANSPORT OR HANDLING OF
HAZARDOUS MATERIALS, AND (III) UNDERGROUND AND ABOVE GROUND STORAGE TANKS AND
RELATED PIPING, AND EMISSIONS, DISCHARGES, RELEASES OR THREATENED RELEASES
THEREFROM.  THE TERM “HAZARDOUS MATERIAL” MEANS (A) ANY “HAZARDOUS SUBSTANCE,”
AS DEFINED IN THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, THE RESOURCE
CONSERVATION AND RECOVERY ACT, AS AMENDED, (B) ANY “HAZARDOUS WASTE,” AS DEFINED
BY THE RESOURCE CONSERVATION AND RECOVERY ACT, AS AMENDED, (C) ANY PETROLEUM OR
PETROLEUM PRODUCT, (D) ANY POLYCHLORINATED BIPHENYL, (E) ANY POLLUTANT OR
CONTAMINANT OR HAZARDOUS, DANGEROUS OR TOXIC CHEMICAL, MATERIAL, WASTE OR
SUBSTANCE, AND (F) FLAMMABLE EXPLOSIVES, RADIOACTIVE MATERIALS, ASBESTOS IN ANY
FORM THAT IS OR COULD BECOME FRIABLE, UREA FORMALDEHYDE FOAM INSULATION,
LEAD-BASED PAINT, RADON AND MOLD.  “RELEASE” MEANS ANY RELEASE, SPILL, EMISSION,
LEAKING, PUMPING, INJECTION, DEPOSIT, DISPOSAL, DISCHARGE, DISPERSAL, LEACHING
OR MIGRATION INTO THE INDOOR OR OUTDOOR ENVIRONMENT, INCLUDING, WITHOUT
LIMITATION, THE MOVEMENT OF HAZARDOUS MATERIALS THROUGH AMBIENT AIR, SOIL,
SURFACE WATER, GROUND WATER, WETLANDS, LAND SURFACE OR SUBSURFACE STRATA.

3.27.       ERISA. Schedule 3.27 sets forth a list of each of the following that
the Company maintains or contributes to or for which the Company has any
liability: (i) each employee benefit plan as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), (ii) each
other pension, profit sharing, incentive, employment, retirement, severance,
deferred compensation or change in control plan, agreement or arrangement (each
of the foregoing in (i) or (ii) a “Plan”).  With respect to any such Plan, the
Company has not, through its own actions or due to the actions of its
Affiliates, incurred any liability for, or taken any action that would
constitute, nor to the Company’s knowledge has any unrelated party taken any
action that would constitute or result in, any prohibited transaction, funding
deficiency, plan termination or complete or partial withdrawal with respect to
the Company or its Affiliates which would reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect.  With respect to each
such Plan, the Company is in compliance in all respects with all applicable
provisions of ERISA, the Internal Revenue Code of 1986, as amended (the “Code”),
and other applicable laws, and the Company has performed all of its respective
obligations under such Plans, except where the failure to so comply would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Each Plan intended to qualify under the provisions of Section
401(a) of the Code has received a favorable determination letter with respect to
such qualification except where failure to qualify the Plan would not have a
Material Adverse Effect.


3.28.       TAXES.  THE COMPANY (I) HAS MADE OR FILED ALL FEDERAL AND STATE
INCOME AND ALL OTHER TAX RETURNS, REPORTS AND DECLARATIONS REQUIRED BY ANY
JURISDICTION TO WHICH IT IS SUBJECT, AND (II) HAS PAID ALL TAXES AND OTHER
GOVERNMENTAL ASSESSMENTS AND CHARGES THAT ARE SHOWN OR DETERMINED TO BE DUE ON
SUCH RETURNS, REPORTS AND DECLARATIONS OR OTHERWISE, IN EACH CASE EXCEPT FOR (A)
TAXES BEING CONTESTED IN GOOD

9


--------------------------------------------------------------------------------



FAITH AND FOR WHICH ADEQUATE RESERVES ARE SHOWN IN THE COMPANY’S SEC REPORTS, OR
(B) ANY LIABILITY OF THE COMPANY FOR TAXES AND OTHER GOVERNMENTAL ASSESSMENTS
AND CHARGES THAT ARE NOT YET DUE AND PAYABLE THAT HAS BEEN ACCRUED OR RESERVED
FOR ON THE FINANCIAL STATEMENTS OF THE COMPANY IN ACCORDANCE WITH GAAP.  ALL TAX
RETURNS FILED BY THE COMPANY WERE TRUE, CORRECT, AND COMPLETE IN ALL MATERIAL
RESPECTS AS OF THE TIME OF SUCH FILING.  THERE ARE NO UNPAID TAXES IN ANY
MATERIAL AMOUNT CLAIMED TO BE DUE FROM THE COMPANY BY THE TAXING AUTHORITY OF
ANY JURISDICTION, AND THE OFFICERS OF THE COMPANY KNOW OF NO BASIS FOR ANY SUCH
CLAIM.

3.29.       Books and Records. The minute books and other records of the Company
contain in all material respects accurate records of all Company board,
committee and stockholders’ meetings and accurately reflect in all material
respects all other corporate action of the stockholders and directors and any
committees thereof of the Company since August 1, 2002.

3.30.       Accounting Controls. The Company maintains a system of disclosure
controls and internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in accordance with generally
accepted accounting principles and to maintain assets accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences, except for any controls the absence of
which would not result in a Material Adverse Effect.

3.31.       Compliance with Sarbanes-Oxley.  The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 (including all
SEC rules and regulations promulgated pursuant to such Act) applicable to the
Company.

3.32.       DNA Dreamfields Company, LLC.

(a)           The Company owns a 46.71% interest in DNA Dreamfields Company,
LLC, an Ohio limited liability company (“Dreamfields”), a joint venture formed
to license patent pending technology to market and manufacture “low digestible
carbohydrate” pasta, rice and potatoes owned by TechCom Group, LLC (the
“Technology”).

(b)           The agreements related to Dreamfields are listed on Schedule 3.32,
complete and accurate copies of which have been delivered to Purchasers (the
“Dreamfield Agreements”).  Each of the Dreamfield Agreements as it relates to
the Company and, to the knowledge of the Company, as it relates to any third
party:  (i) is legal, valid, binding, enforceable, and in full force and effect
in all material respects, subject to the Bankruptcy and Equity Exception; (ii)
will continue to be legal, valid, binding, enforceable, and in full force and
effect on identical terms following the consummation of the transactions
contemplated hereby, subject to the Bankruptcy and Equity Exception; (iii) no
party is in breach or default, and no event has occurred which with notice or
lapse of time would constitute a breach or default, or permit termination,
modification, or acceleration, under the agreement; and (iv) no party has
repudiated any material provision of the agreement.

(c)           To the Company’s knowledge, Dreamfields owns or possesses adequate
rights or licenses to use the Technology and all related trademarks, trademark
applications, trade names and service marks, whether or not registered, and all
patents, patent applications, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and intellectual property rights
which are necessary for use in connection with its business as now conducted. 
To the Company’s knowledge, Dreamfields has not infringed, and is not
infringing, on any of the Intellectual Property Rights of any Person except as
would

10


--------------------------------------------------------------------------------


not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on Dreamfields.  There is no Proceeding which is pending, or to
the Company’s knowledge, is threatened against, Dreamfields regarding the
infringement of any of the Intellectual Property Rights.  Dreamfields has taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of its Intellectual Property Rights.  To the Company’s knowledge,
Dreamfields has not infringed, and is not infringing, on any of the Intellectual
Property Rights of any Person.

(d)           Patents relating to the Technology (the “Technology Patents”) have
been filed by TechCom Group, LLC with and are currently pending in the United
States Patent and Trademark Office.  To the knowledge of the Company, there are
no reasons or factors that may result in the Technology Patent not being
approved or granted by the United States Patent and Trademark Office.  TechCom
Group, LLC has completed clinical and other studies that, to the Company’s
knowledge and belief, conclusively and scientifically prove that the Technology
is effective in reducing the number of digestible carbohydrates in pasta to that
reflected on the nutrition statements on the Dreamfields products manufactured
and distributed by the Company.

(e)           The Company has made available to each Purchaser prior to the
execution of this Agreement the supporting information from the Company’s
financial records that were derived from Dreamfields’ financial statements for
the ten-month period ending October 31, 2006 (collectively, the “Dreamfields
Financials”) and show the impact on the Company of its relationship with
Dreamfields.  To the Company’s knowledge, the Dreamfields Financials have been
prepared in accordance with GAAP applied on a consistent basis throughout the
periods covered thereby and are correct and complete.  The Company’s financial
statements present fairly the financial impact on the Company of the results of
operations of Dreamfields for such periods.  The Company’s financial statements
do not exclude any material adjustments to revenue, expenses or liabilities, do
not overstate revenues or understate expenses or liabilities and do not contain
any untrue or misleading statements associated with or arising from the
Company’s relationship with Dreamfields.

3.33.       Significant Customers and Distributors.  Except as previously
specifically disclosed by the Company to the Purchasers, since July 31, 2006,
(a) no material customer or distributor has indicated its plans or intent to
stop, or materially decrease the rate of, buying products from the Company and
(b) no material supplier has indicated its plans or intent to stop, or
materially decrease the rate of, supplying materials, products or services to
the Company.

SECTION 4

Covenants of the Company

The Company hereby covenants with Purchasers as follows:


4.1.         OFFERING LIMITATIONS.  IN CONNECTION WITH ANY OFFERING WHICH WOULD
BE INTEGRATED INTO THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT, NONE OF THE
COMPANY OR, TO THE COMPANY’S KNOWLEDGE, ANY OF ITS AFFILIATES WILL SOLICIT ANY
OFFER TO BUY OR OFFER TO SELL SHARES OF COMMON STOCK OR SECURITIES CONVERTIBLE
INTO OR EXCHANGEABLE FOR COMMON STOCK BY MEANS OF ANY FORM OF GENERAL
SOLICITATION OR GENERAL ADVERTISING (AS SUCH TERMS ARE USED IN REGULATION D
UNDER THE SECURITIES ACT) IN ANY MANNER INVOLVING A PUBLIC OFFERING (WITHIN THE
MEANING OF SECTION 4(2) OF THE SECURITIES ACT).


4.2.         DISCLOSURES.  SUBJECT TO PURCHASERS’ PRIOR APPROVAL OF THE CONTENT
THEREOF, PROMPTLY FOLLOWING THE CLOSING THE COMPANY WILL (I) ISSUE A PRESS
RELEASE ANNOUNCING THE SALE OF THE SHARES, AND (II) FILE SUCH PRESS RELEASE AND
OTHER APPROPRIATE INFORMATION REASONABLY ACCEPTABLE TO PURCHASERS WITH THE SEC
ON A FORM 8-K.

11


--------------------------------------------------------------------------------



4.3.         USE OF PROCEEDS.  THE COMPANY WILL USE THE PROCEEDS FROM THE SALE
OF THE SHARES AND THE NEW DEBT FINANCING (AS DEFINED BELOW) (REDUCED BY THE
EXPENSES INCURRED OR REIMBURSED BY THE COMPANY IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY) FOR THE SOLE PURPOSE OF PURCHASING UP TO 4
MILLION SHARES OF COMMON STOCK AT A PRICE OF $10 PER SHARE FROM EXISTING COMMON
STOCKHOLDERS OF THE COMPANY THAT TENDER SHARES PURSUANT TO A TENDER OFFER
EXPECTED TO BE MADE BY THE COMPANY IN LATE FEBRUARY 2007(THE “REPURCHASE”).

4.4.         Right of First Offer / Future Investment Right.


(A)           SUBJECT TO SECTION 4.4(F), FOLLOWING THE CLOSING AND AS LONG AS A
PURCHASER BENEFICIALLY OWNS AT LEAST 50% OF THE SHARES PURCHASED HEREBY, IN THE
EVENT THAT, AT ANY TIME, THE COMPANY SHALL DECIDE TO ISSUE ANY ADDITIONAL
CONVERTIBLE DEBT OR EQUITY FUNDING (“NEW EQUITY SECURITIES”), THE COMPANY SHALL
AT SUCH TIME DELIVER TO SUCH PURCHASER WRITTEN NOTICE (THE “PREEMPTIVE NOTICE”)
OF THE COMPANY’S ISSUANCE OF NEW EQUITY SECURITIES, DESCRIBING THE AMOUNT, TYPE
AND TERMS (INCLUDING THE EXERCISE PRICE AND EXPIRATION DATE THEREOF IN THE CASE
OF ANY NEW EQUITY SECURITIES IN THE FORM OF OPTIONS OR WARRANTS) OF SUCH NEW
EQUITY SECURITIES, THE PURCHASE PRICE PER NEW EQUITY SECURITY (THE “NEW EQUITY
SECURITIES PRICE”) TO BE PAID BY THE PURCHASERS OF SUCH NEW EQUITY SECURITIES,
THE EXPECTED TIMING OF SUCH ISSUANCE (WHICH WILL IN NO EVENT BE MORE THAN 60
DAYS OR LESS THAN 30 DAYS AFTER THE DATE UPON WHICH THE PREEMPTIVE NOTICE IS
GIVEN) AND THE OTHER TERMS UPON WHICH THE COMPANY HAS DECIDED TO ISSUE THE NEW
EQUITY SECURITIES.


(B)           EACH PURCHASER SHALL HAVE 15 DAYS FROM THE DATE ON WHICH IT
RECEIVES THE PREEMPTIVE NOTICE TO AGREE TO PURCHASE UP TO ITS PRO RATA SHARE OF
SUCH NEW EQUITY SECURITIES AT THE NEW EQUITY SECURITIES PRICE AND UPON THE
GENERAL TERMS SPECIFIED IN THE PREEMPTIVE NOTICE BY GIVING WRITTEN NOTICE (A
“PREEMPTIVE EXERCISE NOTICE”) TO THE COMPANY AND STATING THEREIN THE QUANTITY OF
NEW EQUITY SECURITIES TO BE PURCHASED BY SUCH PURCHASER; PROVIDED THAT IF THE
NEW EQUITY SECURITIES PRICE INCLUDES ANY NON-CASH CONSIDERATION, EACH SUCH
PURCHASER SHALL HAVE THE OPTION TO PAY CASH IN LIEU OF ANY SUCH NON-CASH
COMPONENT.  IN THE EVENT THAT ANY PURCHASER SHALL FOR ANY REASON FAIL OR REFUSE
TO GIVE PREEMPTIVE EXERCISE NOTICE TO THE COMPANY WITHIN SUCH 15 DAY PERIOD,
SUCH PURCHASER SHALL, FOR ALL PURPOSES OF THIS SECTION 4.4, BE DEEMED TO HAVE
REFUSED (IN THAT PARTICULAR INSTANCE ONLY) TO PURCHASE, AND TO HAVE WAIVED (IN
THAT PARTICULAR INSTANCE ONLY) ALL OF ITS RIGHTS UNDER THIS SECTION 4.4 TO
PURCHASE, ANY OF SUCH NEW EQUITY SECURITIES.

(c)           For purposes of this Section 4.4, a Purchaser’s “pro rata share”
means, at any time, the quotient obtained by dividing the number of shares of
Common Stock and Preferred Stock held by such Purchaser at such time by the
aggregate number of shares of Common Stock and Preferred Stock held by the
Purchasers.

(d)           In the event that either Purchaser does not elect to purchase all
of its respective pro rata share of such New Equity Securities, the New Equity
Securities which were available for purchase by such non-electing Purchaser (the
“Excess New Equity Securities”) shall automatically be deemed to be accepted for
purchase by the other Purchaser to the extent that such Purchaser indicated in
its Preemptive Exercise Notice a desire to purchase any Excess New Equity
Securities.

(e)           In the event and to the extent that, subsequent to the procedure
set forth in Sections 4.4(a)-(d), any New Equity Securities to be issued by the
Company are not subject to an agreement by and between the Company and any
Purchaser to purchase such New Equity Securities, the Company shall be free to
issue such New Equity Securities to any person; provided, that (i) the price per
New Equity Security at which such New Equity Securities are being issued to and
purchased by such person is not less than the New Equity Securities Price and
(ii) the other terms and conditions pursuant to which such person purchases such
New Equity Securities are no more favorable than the terms and conditions set

12


--------------------------------------------------------------------------------


forth in the Preemptive Notice.  Any New Equity Securities not issued or sold
within 180 days after the date of the Preemptive Notice shall again be subject
to the provisions of this Section 4.4.

(f)            Notwithstanding the foregoing, the rights of Purchasers under
this Section 4.4 shall not apply to (i) any issuance pursuant to any stock
option plan of the Company; (ii) the exercise of one or more warrants, options,
conversion rights, exchange rights, or similar rights (a) existing as of the
date of this Agreement; (b) issued pursuant to any stock option plan of the
Company, or (c) issued pursuant to agreements or rights existing as of the date
of this Agreement, including but not limited to the Company’s Amended and
Restated Share Rights Agreement dated April 19, 2002; or (iii) any issuance
pursuant to any merger, asset purchase or other transaction in which the Company
issues its shares as consideration for such acquisition and in which the Company
is the surviving entity.

(g)           MVC hereby acknowledges and agrees that, with respect to New
Equity Securities, the preemptive right granted in this Section 4.4 replaces any
rights granted to MVC under Section 4.5 of that certain Stock Purchase
Agreement, dated as of July 30, 2004, by and between the Company and MVC.

4.5          Board of Directors and Observation Rights.  (a) For such time as
LBHor an affiliate thereof beneficially owns 50% or more of the Shares acquired
by LBH pursuant to this Agreement (as adjusted for stock splits, stock
dividends, share contributions and the like), LBH shall have the right to
designate, an individual to serve as a member of the Company’s Board of
Directors (the “LBH Board Member”), such individual to be reasonably
satisfactory to the Company’s Board of Directors,and the Company shall use its
best efforts to accomplish the nomination and election of the LBH Board Member. 
The initial LBH Board Member shall be Richard Thompson, who the Company agrees
is reasonably satisfactory to its Board of Directors.  In the event that LBH or
an affiliate thereof does not beneficially own 50% or more of the Shares
acquired by LBH pursuant to this Agreement (as adjusted for stock splits, stock
dividends, share contributions and the like), the Board of Directors shall have
the option of removing or replacing the LBH Board Member at the end of the
period ending 30 days after the date on which LBH or an affiliate thereof fails
to own 50% or more of the Shares acquired by LBH pursuant to this Agreement (as
adjusted for stock splits, stock dividends, share contributions and the like).

(b)           For such time as LBH or an affiliate thereof beneficially owns 50%
or more of the Shares acquired by LBH pursuant to this Agreement (unless
otherwise mutually agreed to by the Company and LBH), (as adjusted for stock
splits, stock dividends, share contributions and the like) the Company shall
give LBH and its affiliate, if any, that holds the Shares written notice of each
meeting of its Board of Directors (and meetings of any special committee or
executive committee) at the same time and in the same manner as notice is given
to the directors of the Company, and the Company shall permit a representative
designated by LBH or an affiliate thereof to attend as an observer all such
meetings, in person or by telephone.  The representative designated by LBH or an
affiliate thereof shall be entitled to receive all written materials in
connection with such meetings at the same time that materials and information
are given to the board of directors.  The Company shall bear the reasonable
expenses of the representative designated by LBH or an affiliate thereof
associated with the attendance or participation in any meetings of its board.

4.6          Directors and Officers Insurance.  (a) For such time as a LBH Board
Member sits on the Company’s Board of Directors, the Company agrees that it will
indemnify and hold harmless the LBH Board Member against any costs or expenses
(including attorneys’ fees), judgments, fines, losses, claims, damages,
liabilities or amounts paid in settlement (each a “Loss”) incurred in connection
with any claim, whether civil, criminal, administrative or investigative,
arising out of or pertaining to matters existing or occurring at or prior to the
Closing, whether asserted or claimed prior to, at or after the Closing, to the
fullest extent permitted under applicable law (and the Company shall also
advance expenses as incurred to the fullest extent permitted under applicable
law).  All of such rights to indemnification and to receive

13


--------------------------------------------------------------------------------


expense advances shall be in accordance with the provisions of the
organizational documents of the Company.

(b)           The Company shall cause to be maintained commercially reasonable
directors’ and officers’ liability insurance with respect to matters occurring
prior to, at or after the Closing, and the Company shall take all actions
necessary to ensure that the LBH Board Member is covered by the terms and
conditions of such insurance to the fullest extent permitted under North Dakota
law (and the Company shall also advance expenses as incurred to the fullest
extent permitted under North Dakota law).  The indemnification set forth in this
Section 4.6 shall be in addition to any indemnification set forth in Section 8.7
hereof.

SECTION 5

Representations, Warranties and Covenants of Purchasers

Each Purchaser, severally and not jointly, hereby represents and warrants to the
Company as follows:


5.1.         OWNERSHIP; STANDSTILL.


(A)           WITHOUT GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR THE REPURCHASE: (I) LBH REPRESENTS THAT AS OF THE DATE HEREOF AND
IMMEDIATELY PRIOR TO THE CLOSING DATE, LBH BENEFICIALLY OWNS NO SHARES OF THE
COMPANY’S EQUITY SECURITIES, AS DETERMINED IN ACCORDANCE WITH SECTION 13 OF THE
EXCHANGE ACT AND RULES AND REGULATIONS PROMULGATED THEREUNDER AND (II) MVC
REPRESENTS THAT AS OF THE DATE HEREOF AND IMMEDIATELY PRIOR TO THE CLOSING DATE,
MVC’S BENEFICIAL OWNERSHIP OF THE COMPANY’S SECURITIES IS ACCURATELY REFLECTED
IN THAT CERTAIN AMENDMENT NO. 1 TO SCHEDULE 13D FILED BY MVC ON APRIL 14, 2006
AND THAT SUCH AMENDMENT NO. 1 TO SCHEDULE 13D COMPLIED IN ALL MATERIAL RESPECTS
WITH THE REQUIREMENTS OF THE SECURITIES ACT AND THE EXCHANGE ACT AND THE RULES
AND REGULATIONS OF THE SEC.


(B)           EACH PURCHASER AGREES THAT IT WILL NOT, WITHOUT THE PRIOR APPROVAL
OF THE BOARD OF DIRECTORS OF THE COMPANY, EXCLUDING ANY DIRECTOR APPOINTED BY
EITHER PURCHASER, DIRECTLY OR INDIRECTLY: (I) INITIATE, PROPOSE, MAKE OR
PARTICIPATE IN ANY SOLICITATION OF PROXIES TO VOTE OR SEEK TO ADVISE OR
INFLUENCE ANY PERSON WITH RESPECT TO THE VOTING OF ANY SECURITIES OF THE COMPANY
OR DEMAND OR CALL A MEETING OF STOCKHOLDERS OF THE COMPANY; (II) ACQUIRE OR MAKE
ANY PROPOSAL TO ACQUIRE ANY SECURITIES OR PROPERTY OF THE COMPANY; (III) PROPOSE
TO ENTER INTO ANY MERGER OR BUSINESS COMBINATION INVOLVING THE COMPANY OR ANY
MATERIAL PORTION OF THE ASSETS OF THE COMPANY; (IV) FORM, JOIN OR PARTICIPATE IN
A “GROUP” WITHIN THE MEANING OF SECTION 13(D)(3) OF THE EXCHANGE ACT WITH
RESPECT TO ANY VOTING SECURITIES OF THE COMPANY; OR (V) DISCLOSE ANY INTENTION,
PLAN OR ARRANGEMENT INCONSISTENT WITH THE FOREGOING; PROVIDED, HOWEVER, THAT
NONE OF THE FOREGOING SHALL PREVENT ANY DIRECTOR FROM FULFILLING HIS DUTIES AS A
MEMBER OF THE BOARD OF DIRECTORS.


5.2.         ACCREDITED PURCHASER STATUS; QUALIFICATION; RESIDENCY.  EACH
PURCHASER REPRESENTS THAT IT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE
501(A) OF REGULATION D PROMULGATED UNDER THE SECURITIES ACT. EACH PURCHASER
ACKNOWLEDGES THAT THE COMPANY HAS MADE AVAILABLE TO SUCH PURCHASER THE
OPPORTUNITY TO ASK QUESTIONS AND RECEIVE ANSWERS CONCERNING THE TERMS AND
CONDITIONS OF THE SALE OF SECURITIES CONTEMPLATED BY THIS AGREEMENT AND TO
OBTAIN ANY ADDITIONAL WRITTEN OR VERBAL INFORMATION (WHICH THE COMPANY POSSESSES
OR CAN ACQUIRE WITHOUT UNREASONABLE EFFORT OR EXPENSE) AS MAY BE NECESSARY TO
VERIFY THE ACCURACY OF INFORMATION FURNISHED TO SUCH PURCHASER.  EACH PURCHASER
(A) IS ABLE TO BEAR THE LOSS OF ITS ENTIRE INVESTMENT IN THE SHARES, AND (B) HAS
SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS THAT IT IS
CAPABLE OF EVALUATING THE MERITS AND RISKS OF THE INVESTMENT TO BE

14


--------------------------------------------------------------------------------



MADE BY IT PURSUANT TO THIS AGREEMENT. MVC REPRESENTS THAT ITS PRINCIPAL OFFICE
IS LOCATED IN THE STATE OF NEW YORK.  LBH REPRESENTS THAT ITS PRINCIPAL OFFICE
IS LOCATED IN THE STATE OF NEW JERSEY.


5.3.         INVESTMENT INTENT.  THE SHARES BEING ACQUIRED BY EACH PURCHASER ARE
BEING PURCHASED FOR INVESTMENT FOR SUCH PURCHASER’S OWN ACCOUNT AND NOT WITH THE
VIEW TO, OR FOR RESALE IN CONNECTION WITH, ANY DISTRIBUTION OR PUBLIC OFFERING
THEREOF.  EACH PURCHASER UNDERSTANDS THAT THE SHARES HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OR ANY STATE SECURITIES LAWS BY REASON OF THEIR
CONTEMPLATED ISSUANCE IN TRANSACTIONS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT PURSUANT TO SECTION 4(2)
THEREOF AND APPLICABLE STATE SECURITIES LAWS, AND THAT THE RELIANCE OF THE
COMPANY AND OTHERS UPON THESE EXEMPTIONS IS PREDICATED IN PART UPON THIS
REPRESENTATION BY EACH PURCHASER.  EACH PURCHASER FURTHER UNDERSTANDS THAT THE
SHARES MAY NOT BE TRANSFERRED OR RESOLD WITHOUT (I) REGISTRATION UNDER THE
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (II) AN EXEMPTION
FROM THE REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS.  EACH PURCHASER UNDERSTANDS THAT AN EXEMPTION FROM SUCH REGISTRATION IS
NOT PRESENTLY AVAILABLE PURSUANT TO RULE L44 PROMULGATED UNDER THE SECURITIES
ACT BY THE SEC AND THAT IN ANY EVENT THE PURCHASERS MAY NOT SELL ANY SECURITIES
PURSUANT TO RULE L44 PRIOR TO THE EXPIRATION OF A ONE-YEAR PERIOD AFTER SUCH
PURCHASER HAS ACQUIRED THE SHARES.  EACH PURCHASER UNDERSTANDS THAT ANY SALES
PURSUANT TO RULE L44 CAN BE MADE ONLY IN FULL COMPLIANCE WITH THE PROVISIONS OF
RULE L44.


5.4.         ORGANIZATION; AUTHORIZATION.  MVC REPRESENTS THAT IT IS A
CORPORATION DULY FORMED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
DELAWARE WITH THE REQUISITE POWER AND AUTHORITY, TO ENTER INTO AND TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION AGREEMENTS AND OTHERWISE TO
CARRY OUT ITS OBLIGATIONS UNDER THE AGREEMENTS.  LBH REPRESENTS THAT IT IS A
LIMITED LIABILITY COMPANY DULY FORMED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF DELAWARE WITH THE REQUISITE POWER AND AUTHORITY, TO ENTER INTO
AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION AGREEMENTS
AND OTHERWISE TO CARRY OUT ITS OBLIGATIONS UNDER THE TRANSACTION AGREEMENTS. 
EACH PURCHASER REPRESENTS THAT THE PURCHASE BY IT OF SHARES HEREUNDER HAS BEEN
DULY AUTHORIZED BY ALL NECESSARY ACTION ON THE PART OF PURCHASER.  EACH
PURCHASER REPRESENTS THAT THIS AGREEMENT, WHEN EXECUTED AND DELIVERED BY IT,
WILL CONSTITUTE A VALID AND BINDING OBLIGATION OF SUCH PURCHASER, ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS, SUBJECT TO THE BANKRUPTCY AND EQUITY EXCEPTION.

5.5.         Restrictive Legends.  The Company will direct its transfer agent
and registrar to maintain stop transfer instructions on record for the Shares
until it has been notified by the Company, upon the advice of counsel, that such
instructions may be waived consistent with the Securities Act and applicable
securities laws.  Such stop transfer instructions will limit the method of sale
of the Shares, consistent with Rule 144 or other available exemptions from
registration under the Securities Act.  Any transfers other than pursuant to a
registration statement under the Securities Act will require an opinion of
counsel reasonably satisfactory to the Company and its counsel prior to such
transfers.  Each Purchaser understands that the Shares will not be certificated,
but agree that any documents, certificates or instruments that may be issued in
the future to represent ownership of the Shares shall bear the following
legends:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY
STATE SECURITIES LAWS. THESE SECURITIES MAY NOT BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION UNDER THE SECURITIES ACT.”

15


--------------------------------------------------------------------------------


In addition, each Purchaser acknowledges that each certificate for Shares will
bear any additional legend required by any other applicable securities or blue
sky laws.


5.6.         NO GOVERNMENTAL REVIEW. EACH PURCHASER UNDERSTANDS THAT NO FEDERAL
OR STATE AGENCY OR ANY OTHER GOVERNMENT OR GOVERNMENTAL AGENCY OR AUTHORITY HAS
PASSED UPON OR MADE ANY RECOMMENDATION OR ENDORSEMENT OF THE SHARES.


5.7.         RESIDENCY. MVC REPRESENTS THAT IT IS A RESIDENT OF THE STATE OF NEW
YORK. LBH REPRESENTS THAT IT IS A RESIDENT OF THE STATE OF NEW JERSEY.


5.8.         ADDITIONAL SECURITIES LAW MATTERS. EACHPURCHASER REPRESENTS THAT IT
(A) HAS NO PRESENT INTENTION TO ENGAGE IN SHORT SALES OR OTHER HEDGING ACTIVITY
IN RELATION TO THE COMPANY’S SECURITIES, (B) HAS NO AGREEMENTS OR
UNDERSTANDINGS, DIRECTLY OR INDIRECTLY, WITH ANY PERSON OR ENTITY TO DISTRIBUTE
THE SHARES, AND (C) DOES NOT SHARE VOTING OR INVESTMENT CONTROL OVER THE
COMPANY’S SECURITIES WITH ANY PERSON OR ENTITY (OTHER THAN RELATIONSHIPS, IF
ANY, DISCLOSED IN THE SCHEDULE 13D FILED WITH THE SEC BY SUCH PURCHASER).


SECTION 6

CONDITIONS TO PURCHASERS’ OBLIGATIONS TO CLOSE

The obligation of each Purchaser to purchase the Shares to be purchased by it
hereunder at the Closing is subject to the fulfillment of the following
conditions, any of which may be waived by such Purchaser:

6.1.         Representations and Warranties Correct. The representations and
warranties made by the Company herein shall be true and correct in all material
respects as of the date hereof and as of the Closing Date, except for those
representations and warranties which are made as of a particular date which
shall be true in all material respects as of such date.


6.2.         COVENANTS. ALL COVENANTS, AGREEMENTS AND CONDITIONS CONTAINED IN
THIS AGREEMENT TO BE PERFORMED BY THE COMPANY ON OR PRIOR TO THE CLOSING SHALL
HAVE BEEN PERFORMED OR COMPLIED WITH IN ALL MATERIAL RESPECTS.


6.3.         NO INJUNCTION. NO STATUTE, RULE, REGULATION, ORDER, DECREE, RULING
OR INJUNCTION SHALL HAVE BEEN ENACTED, ENTERED, PROMULGATED, ENDORSED OR
THREATENED OR IS PENDING BY OR BEFORE ANY GOVERNMENTAL AUTHORITY OF COMPETENT
JURISDICTION WHICH RESTRICTS, PROHIBITS OR THREATENS TO RESTRICT OR PROHIBIT THE
CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THE AGREEMENTS.

6.4.         Adverse Changes. Except as disclosed on Schedule 3.10, since the
date of the financial statements included in the Company’s Quarterly Report on
Form 10-Q, Annual Report on Form 10-K, or latest Current Report on Form 8-K,
whichever is more recent, last filed prior to the date of this Agreement, no
event which has had or could reasonably be expected to have a Material Adverse
Effect shall have occurred.


6.5.         LITIGATION. EXCEPT AS SET FORTH ON SCHEDULE 6.5 TO THIS AGREEMENT,
NO PROCEEDING OR PROCEEDINGS SHALL HAVE BEEN INSTITUTED OR THREATENED AGAINST
THE COMPANY WHICH COULD REASONABLY BE EXPECTED TO, INDIVIDUALLY OR IN THE
AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.

6.6.         Certificate of Incorporation. (a) The Company shall have delivered
to each Purchaser a copy of a certificate evidencing the incorporation and good
standing of the Company, issued by the

16


--------------------------------------------------------------------------------


Secretary of State of the State of North Dakota, as of a date within 10 days
prior to the Closing. (b) The Company shall have delivered to each Purchaser,
(i) a copy of a certificate evidencing the qualification and good standing of
Primo Piatto, Inc., issued by the Secretary of State of the state of Minnesota,
and (ii) copies of certificates evidencing the qualification and good standing
of the Company from such other states or jurisdictions where the Company’s
ownership or operation of its properties or the conduct of its business require
the Company to be qualified to do business as a foreign corporation.


6.7          CERTIFICATE OF OFFICERS. THE COMPANY SHALL HAVE DELIVERED TO THE
PURCHASERS A CERTIFICATE, DATED THE CLOSING DATE, EXECUTED BY AN AUTHORIZED
OFFICER OF THE COMPANY AND CERTIFYING TO THE SATISFACTION OF THE PURCHASERS THE
CONDITIONS SPECIFIED IN THIS SECTION 6.


6.8.         SECRETARY’S CERTIFICATE. THE COMPANY SHALL HAVE DELIVERED TO SUCH
PURCHASER A CERTIFICATE OF THE COMPANY EXECUTED BY THE SECRETARY OF THE COMPANY,
DATED AS OF THE CLOSING, CERTIFYING (I) RESOLUTIONS ADOPTED BY THE BOARD OF
DIRECTORS OF THE COMPANY AUTHORIZING THE EXECUTION OF THE TRANSACTION
AGREEMENTS, THE ISSUANCE OF THE SHARES, THE FILING OF THE CERTIFICATE OF
DESIGNATION FOR THE SERIES F CONVERTIBLE PREFERRED STOCK IN THE FORM OF EXHIBIT
A HERETO, THE FILING OF ANY REGISTRATION STATEMENT THAT MAY BE REQUIRED PURSUANT
TO THE REGISTRATION RIGHTS AGREEMENTS, AND THE TRANSACTIONS CONTEMPLATED HEREBY;
(II) THE CERTIFICATE OF INCORPORATION AND BYLAWS OF THE COMPANY, EACH AS
AMENDED, AND COPIES OF THE THIRD PARTY CONSENTS, APPROVALS AND FILINGS REQUIRED
IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE
AGREEMENTS; AND (III) SUCH OTHER DOCUMENTS RELATING TO THE TRANSACTIONS
CONTEMPLATED BY THE AGREEMENTS AS PURCHASERS MAY REASONABLY REQUEST.


6.9.         REGISTRATION RIGHTS AGREEMENT. THE COMPANY AND SUCH PURCHASER SHALL
HAVE EXECUTED, ENTERED INTO AND DELIVERED A REGISTRATION RIGHTS AGREEMENT, IN
SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT B.

6.10.       Certificate of Designation. The Company shall have filed with the
North Dakota Secretary of State’s Office the Certificate of Designation for the
Series F Convertible Preferred Stock in the form of Exhibit A hereto and
provided evidence of such filing to the Purchasers.

6.11        Financial Documents. Such Purchaser shall have received copies of
the financial statements of the Company through December 31, 2006 and annual
budget of the Company for the fiscal year ending July 31, 2007, each reflecting
no Material Adverse Effect from the Company’s financial statements for twelve
months ending October 31, 2006, which were previously provided to each
Purchaser.

6.12        New Debt Financing. The Company shall have secured an amount of new
debt financing which, when combined with the funds received from the Purchasers
for their purchase of securities hereunder, is sufficient to fund the Repurchase
and the expenses incurred or reimbursed by the Company in connection with the
Repurchase and Purchasers’ purchase of securities hereunder (the “New Debt
Financing”).

6.13        Simultaneous Funding. The other Purchaser shall have funded the
purchase of the Shares to be purchased by such other Purchaser hereunder.


6.14.       TENDER OFFER/SHARE REPURCHASE. THE COMPANY SHALL HAVE PROVIDED
EVIDENCE TO THE REASONABLE SATISFACTION OF PURCHASERS THAT ANY CONDITIONS TO THE
REPURCHASE HAVE BEEN SATISFIED OR IRREVOCABLY WAIVED.

17


--------------------------------------------------------------------------------



6.15.       OTHER DOCUMENTS. THE COMPANY SHALL HAVE DELIVERED TO SUCH PURCHASER
SUCH OTHER DOCUMENTS RELATING TO THE TRANSACTIONS CONTEMPLATED BY THE AGREEMENTS
AS PURCHASERS OR THEIR COUNSEL MAY REASONABLY REQUEST.

6.16.       Opinion of Counsel. At the Closing, such Purchaser shall have
received the opinion of Lindquist & Vennum PLLP, dated as of Closing in the form
and substance attached hereto as Exhibit C.


SECTION 7

CONDITIONS TO CLOSING OF THE COMPANY

The Company’s obligation to sell and issue the Shares at the Closing is, at the
option of the Company, subject to the fulfillment as of the Closing of the
following conditions:


7.1.         REPRESENTATIONS. THE REPRESENTATIONS AND WARRANTIES MADE BY EACH
PURCHASER HEREIN SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON THE DATES
MADE AND ON THE DATE OF CLOSING.


7.2.         PERFORMANCE BY PURCHASERS. PURCHASERS SHALL HAVE PERFORMED,
SATISFIED AND COMPLIED IN ALL MATERIAL RESPECTS WITH ALL COVENANTS, AGREEMENTS
AND CONDITIONS REQUIRED BY THE AGREEMENTS TO BE PERFORMED, SATISFIED OR COMPLIED
WITH BY PURCHASERS AT OR BEFORE THE CLOSING.


7.3.         NO INJUNCTION. NO STATUTE, RULE, REGULATION, EXECUTIVE ORDER,
DECREE, RULING OR INJUNCTION SHALL HAVE BEEN ENACTED, ENTERED, PROMULGATED,
ENDORSED OR THREATENED OR IS PENDING BY OR BEFORE ANY GOVERNMENTAL AUTHORITY OF
COMPETENT JURISDICTION WHICH PROHIBITS OR THREATENS TO PROHIBIT THE CONSUMMATION
OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THE AGREEMENTS.


SECTION 8

MISCELLANEOUS


8.1.         GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS BY
THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAWS
PRINCIPLES.


8.2.         SURVIVAL. THE REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS
MADE HEREIN SHALL SURVIVE ANY INVESTIGATION MADE BY PURCHASERS AND THE CLOSING
OF THE TRANSACTIONS CONTEMPLATED HEREBY.

8.3.         Assignments, Successors, and No Third-Party Rights. Any Purchaser
may assign its Shares and all or any of its rights and obligations hereunder to
any affiliate or lender of such Purchaser so long as such Purchaser remains
liable for such Purchaser’s obligations hereunder. Subject to the preceding
sentence, this Agreement will apply to, be binding in all respects upon, and
inure to the benefit of the successors and permitted assigns of the parties.
Nothing expressed or referred to in this Agreement will be construed to give any
Person other than the parties to this Agreement any legal or equitable right,
remedy, or claim under or with respect to this Agreement or any provision of
this Agreement. This Agreement and all of its provisions and conditions are for
the sole and exclusive benefit of the parties to this Agreement and their
successors and assigns.


8.4.         NOTICES, ETC. ALL NOTICES AND OTHER COMMUNICATIONS REQUIRED OR
PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE MAILED BY UNITED STATES
MAIL, POSTAGE PREPAID, BY RELIABLE OVERNIGHT DELIVERY SERVICE SUCH AS UPS OR
FEDEX, OR BY FACSIMILE TRANSMISSION, OR OTHERWISE DELIVERED BY HAND OR BY
MESSENGER, ADDRESSED (A) IF TO A PURCHASER, AT SUCH PURCHASER’S ADDRESS SET
FORTH BELOW, OR AT SUCH OTHER ADDRESS AS SUCH PURCHASER SHALL HAVE FURNISHED TO
THE COMPANY IN WRITING, OR (B) IF TO THE COMPANY, ONE

18


--------------------------------------------------------------------------------



COPY SHOULD BE SENT TO THE COMPANY AT THE ADDRESS LISTED BELOW, IN EACH CASE
WITH A COPY TO THE PERSON AT THE ADDRESS INDICATED BELOW.


COMPANY:

Dakota Growers Pasta Company, Inc.
One Pasta Avenue
Carrington, North Dakota 58421
Attn: Timothy J. Dodd
Telephone: (701) 652-4894
Facsimile: (701) 652-3713

with a copy to:

Lindquist & Vennum PLLP
4200 IDS Center
80 South Eighth Street
Minneapolis, Minnesota 55402
Attn: Ronald D. McFall, Esq.
Telephone: (612) 371-3551
Facsimile: (612) 371-3207


PURCHASERS:

MVC Capital, Inc.
287 Bowman Avenue, 3rd Floor
Purchase, New York 10577
Attn: Shivani Khurana
Telephone: (914) 251-1961
Facsimile: (914) 701-0315

with a copy to:

Wildman, Harrold, Allen & Dixon
225 W. Wacker Drive, #3000
Chicago, Illinois 60606
Attn: John L. Eisel, Esq.
Telephone: (312) 201-2000
Facsimile: (312) 201-2555

19


--------------------------------------------------------------------------------


La Bella Holdings, LLC
c/o GO7 Brands LLC
400 Plaza Drive, 1st Floor
Secaucus, New Jersey 07094
Attn: Richard Thompson, Principal
Telephone: (201) 520-4000
Facsimile: (201) 348-1909

with a copy to:

Kirkland & Ellis LLP
Citigroup Center
153 East 53rd Street
New York, NY 10022
Attn: Frederick Tanne, Esq.
         Jeffrey Symons, Esq.
Telephone: (212) 446-4800
Facsimile: (212) 446-4900

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given when delivered, or if by facsimile
transmission, as indicated by the facsimile imprint date.


8.5.         DELAYS OR OMISSIONS. EXCEPT AS EXPRESSLY PROVIDED HEREIN, NO DELAY
OR OMISSION TO EXERCISE ANY RIGHT, POWER OR REMEDY ACCRUING TO PURCHASERS UPON
ANY BREACH OR DEFAULT OF THE COMPANY UNDER THE AGREEMENTS SHALL IMPAIR ANY SUCH
RIGHT, POWER OR REMEDY OF PURCHASERS, NOR SHALL IT BE CONSTRUED TO BE A WAIVER
OF ANY SUCH BREACH OR DEFAULT, OR AN ACQUIESCENCE THEREIN, OR OF ANY SIMILAR
BREACH OR DEFAULT THEREAFTER OCCURRING; NOR SHALL ANY WAIVER OF ANY SINGLE
BREACH OR DEFAULT BE DEEMED A WAIVER OF ANY OTHER BREACH OR DEFAULT THERETOFORE
OR THEREAFTER OCCURRING. ANY WAIVER, PERMIT, CONSENT OR APPROVAL OF ANY KIND OR
CHARACTER ON THE PART OF PURCHASERS OF ANY BREACH OR DEFAULT UNDER THIS
AGREEMENT, OR ANY WAIVER ON THE PART OF ANY PARTY HERETO OF ANY PROVISIONS OR
CONDITIONS OF THIS AGREEMENT, MUST BE IN WRITING AND SHALL BE EFFECTIVE ONLY TO
THE EXTENT SPECIFICALLY SET FORTH IN SUCH WRITING. ALL REMEDIES, EITHER UNDER
THIS AGREEMENT OR BY LAW OR OTHERWISE AFFORDED TO PURCHASERS, SHALL BE
CUMULATIVE AND NOT ALTERNATIVE.


8.6.         FEES AND EXPENSES.

(a)           Upon the Closing, the Company shall pay: (i) MVC Financial
Services, Inc., cash in the amount of $200,000 as fees in connection with the
investment contemplated by this Agreement and (ii) LBH, cash in the amount of
$200,000 as fees in connection with the investment contemplated by this
Agreement; provided, however, that in the event the Purchasers’ purchase of
Common Stock and Preferred Stock is reduced pursuant to the provisions of
Section 1.2 hereof, the Company’s payments to MVC and LBH hereunder shall also
be proportionately reduced.

(b)           The Company shall bear all of its own expenses and, in addition to
the payments described in Section 8.6(a) hereof, all reasonable expenses
incurred by Purchasers in connection with the preparation, execution, and
performance of this Agreement and the transactions contemplated herein,
including, without limitation, all fees and expenses of counsel, accountants,
brokers, finders, agents and representatives.

20


--------------------------------------------------------------------------------


8.7.         Indemnification. The Company will indemnify, defend and hold
harmless each Purchaser (including any stockholder, officer, director, agent,
representative or affiliate of the Company) from and against any claims,
damages, actions, suits, proceedings, demands, assessments, losses, liabilities,
costs and expenses (including reasonable expenses of investigation and
reasonable attorneys’ fees in connection with any of the foregoing) incurred or
suffered by Purchaser caused by, resulting from or arising out of (1) any
inaccuracy in or breach of any representation or warranty of the Company set
forth in this Agreement, (2) any failure by any of the Company to perform any of
their obligations or covenants set forth in this Agreement, or (3) any
certificate delivered pursuant to or in connection with (1) or (2).


8.8          COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
IDENTICAL COUNTERPARTS AND BY FACSIMILE, EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL AND ALL OF WHICH SHALL CONSTITUTE ONE AND THE SAME AGREEMENT. ANY
SIGNATURE THAT IS DELIVERED BY FACSIMILE TRANSMISSION SHALL BE VALID AND
BINDING, WITH THE SAME FORCE AND EFFECT AS IF AN ORIGINAL, MANUALLY SIGNED
COUNTERPART.


8.9.         SEVERABILITY. IN THE EVENT THAT ANY PROVISION OF THIS AGREEMENT IS
UNENFORCEABLE, THE REMAINING PROVISIONS SHALL CONTINUE IN FULL FORCE AND EFFECT.


8.10.       SECTION HEADINGS, ETC. THE TITLES AND SUBTITLES USED IN THIS
AGREEMENT ARE USED FOR CONVENIENCE ONLY AND ARE NOT CONSIDERED IN CONSTRUING OR
INTERPRETING THIS AGREEMENT. AS USED HEREIN, ANY GENDER SHALL INCLUDE ALL OTHER
GENDERS, AND THE SINGULAR SHALL INCLUDE THE PLURAL AND VICE VERSA. THE TERMS
“INCLUDE,” “INCLUDING” AND SIMILAR TERMS SHALL MEAN INCLUDE WITHOUT LIMITATION,
WHETHER BY ENUMERATION OR OTHERWISE.


8.11.       FURTHER ASSURANCES. EACH PARTY SHALL DO AND PERFORM, OR CAUSE TO BE
DONE AND PERFORMED, ALL SUCH FURTHER ACTS AND THINGS, AND SHALL EXECUTE AND
DELIVER ALL SUCH OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND DOCUMENTS, AS
THE OTHER PARTIES MAY REASONABLY REQUEST IN ORDER TO CARRY OUT THE INTENT AND
ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.


8.12.       CONFIDENTIALITY. ALL MATERIAL, NON-PUBLIC INFORMATION DISCLOSED BY
THE COMPANY TO PURCHASERS PURSUANT TO THIS AGREEMENT OR OTHERWISE SHALL BE HELD
STRICTLY CONFIDENTIAL AND USED BY PURCHASERS SOLELY FOR EVALUATING PURCHASES OF
SHARES IN THIS OFFERING, PROVIDED THIS OBLIGATION SHALL NOT APPLY TO ANY
INFORMATION THAT IS GENERALLY AVAILABLE TO THE PUBLIC OR BECOMES AVAILABLE TO
THE PUBLIC WITHOUT ANY DISCLOSURE BY PURCHASERS. THE PROVISIONS OF THIS SECTION
8.12 SHALL NOT IN ANY WAY AMEND OR SUPERSEDE THE PROVISIONS OF ANY OTHER
CONFIDENTIALITY, NON-DISCLOSURE OR SIMILAR AGREEMENT WITH THE COMPANY TO WHICH
PURCHASERS ARE BOUND.

8.13.       Entire Agreement; Amendment. This Agreement and the Registration
Rights Agreement and the other documents contemplated therein constitute the
entire understanding and agreement between Purchasers and the Company with
regard to the subject matter. Except as expressly provided herein, this
Agreement, any of the other Agreements or any term hereof may be amended,
modified, waived or discharged only by a written instrument signed by the party
waiving any term, condition, or right or remedy that benefits it hereunder.

8.14.       Public Statements or Releases. Neither the Company nor any
Purchasers shall make any public announcement with respect to the existence or
terms of this Agreement or the transactions provided for herein without the
prior approval of the other parties, which shall not be unreasonably withheld or
delayed. Notwithstanding the foregoing, nothing in this Section 8.14 shall
prevent any party from making any public announcement it considers necessary in
order to satisfy its obligations under the law or the rules of any national
securities exchange or Nasdaq; provided such party, to the extent

21


--------------------------------------------------------------------------------


practicable, provides the other parties with an opportunity to review and
comment on any proposed public announcement before it is made.

8.15        MVC Conversion Right. MVC shall have the right, at any time and from
time to time, to convert any number of the shares of Common Stock then held by
it to an equal number of shares of Preferred Stock, by providing written notice
to the Company. Any such conversion shall be effective on the date indicated by
MVC in its notice or, if no such date is indicated, on the date the notice was
given in accordance with Section 8.4 of this Agreement. Upon receipt of any such
notice of conversion from MVC, the Company shall cause its transfer agent to
take any actions required to effect the conversion.

[Signature Page to Follow]

22


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Stock Purchase Agreement
as of the day and year first set forth above.

Purchasers:

 

 

 

MVC Capital, Inc.

 

 

 

 

 

 

 

By:

/s/ Michael T. Tokarz

 

 

Name:

Michael T. Tokarz

 

Title:

Chairman

 

 

 

 

 

 

 

La Bella Holdings, LLC

 

 

 

 

 

By:

/s/ Frank J. Loverro

 

 

Name:

Frank J. Loverro

 

 

Title:

Manager

 

 

 

 

 

 

 

 

Seller:

 

 

 

Dakota Growers Pasta Company, Inc.

 

 

 

 

 

By:

/s/ Timothy J. Dodd

 

 

Name:

Timothy J. Dodd

 

Title:

President

 


--------------------------------------------------------------------------------


COMPANY DISCLOSURE SCHEDULES TO THE

STOCK PURCHASE AGREEMENT

These disclosure schedules (these “Disclosure Schedules”) are being furnished by
Dakota Growers Pasta Company, Inc., a North Dakota corporation (the “Company”),
in connection with the Stock Purchase Agreement (the “Agreement”) to which these
Disclosure Schedules are attached.  Capitalized terms used but not defined
herein shall have the respective meanings assigned to them in the Agreement.

No disclosure in these Disclosure Schedules relating to any possible breach or
violation of any agreement, law or regulation shall be construed as an admission
or indication that any such breach or violation exists or has actually occurred.


--------------------------------------------------------------------------------


SCHEDULE 3.4


STOCK OPTIONS

The Company has options outstanding to purchase 1,977 shares of Series C
Convertible Preferred Stock. Each share of Series C Convertible Preferred Stock
is convertible into 24 shares of Common Stock and 24 shares of Series D Delivery
Preferred Stock of the Company.

The Company has options outstanding to purchase 658,563 shares of Common Stock.

The Company is also subject to an Amended and Restated Rights Agreement dated
April 18, 2002 between the Company and Wells Fargo Bank Minnesota, National
Association, as “Rights Agent”.


--------------------------------------------------------------------------------


SCHEDULE 3.10


DIVIDENDS

The Company’s Board of Directors authorized the payment of a non-periodic
dividend of $0.14 per share on its Common Stock and a $0.01 per share dividend
on its Series D Delivery Preferred Stock to shareholders of record as of
December 20, 2006. The dividends on both classes of stock were paid on January
3, 2007 and totaled $1,956,466.


--------------------------------------------------------------------------------


SCHEDULE 3.12


CONSENTS AND APPROVALS

None.


--------------------------------------------------------------------------------


SCHEDULE 3.13


PROCEEDINGS

None.


--------------------------------------------------------------------------------


SCHEDULE 3.17

Intellectual Property Rights

None.


--------------------------------------------------------------------------------


SCHEDULE 3.18

Registration Rights; Rights of Participation

The Company has agreed to register shares of its Common Stock issued to MVC
pursuant to the Stock Purchase Agreement and Registration Rights Agreement, each
dated July 30, 2004, between the Company and MVC.


--------------------------------------------------------------------------------


SCHEDULE 3.19


TITLE

CoBank and the Holders of the Series A and Series B Senior Secured Guaranteed
Notes have a security interest in substantially all assets of the Company.


--------------------------------------------------------------------------------


SCHEDULE 3.21


INSURANCE

None.


--------------------------------------------------------------------------------


SCHEDULE 3.23


LABOR

Collective Bargaining Agreements

The Company is a party to the following collective bargaining agreements
covering certain employees at its Primo Piatto, Inc. subsidiary:

·                  Bakery, Confectionary, Tobacco Workers and Grain Millers
Union
Twin Cities Local 22 AFL-CIO
Term: October 1, 2005 through September 30, 2008

·                  Teamsters Local No. 120
Term: December 1, 2004 through December 1, 2007


--------------------------------------------------------------------------------


SCHEDULE 3.27


ERISA

Dakota Growers Pasta Company, Inc. 401(k) Plan

Central States, Southeast and Southwest Areas Pension Fund/Health and Welfare
Fund


--------------------------------------------------------------------------------


SCHEDULE 3.32


DREAMFIELD AGREEMENTS

Agreements related to DNA Dreamfields Company, LLC are as follows:

·                  Amended and Restated DNA Dreamfields Company, LLC Operating
Agreement effective May 1, 2005 between the Company, B-New, LLC, TechCom Group,
LLC and Buhler, Inc.

·                  2005 Line of Credit Loan Agreement effective May 31, 2005 by
and between the Company (“Lender”) and DNA Dreamfields Company, LLC
(“Borrower”).

·                  LLC Unit Pledge Agreement effective May 31, 2005 between and
among B-New, LLC, TechCom Group, LLC, Buhler, Inc. (collectively the “Pledgors”)
and the Company (“Lender”).

·                  Manufacturing Agreement dated December 26, 2003 between the
Company and DNA Dreamfields Company, LLC.

·                  Services Agreement dated December 26, 2003 between the
Company and DNA Dreamfields Company, LLC.

·                  Trademark License Agreement dated December 26, 2003 between
the Company and DNA Dreamfields Company, LLC.

·                  Technology Sublicense Agreement dated December 26, 2003
between the Company and DNA Dreamfields Company, LLC.


--------------------------------------------------------------------------------


SCHEDULE 6.5


LITIGATION

None.


--------------------------------------------------------------------------------


EXHIBIT A

DAKOTA GROWERS PASTA COMPANY, INC.
CERTIFICATE OF DESIGNATION OF
SERIES F CONVERTIBLE PREFERRED SHARES

The undersigned DOES HEREBY CERTIFY that the following resolution was duly
adopted by the Board of Directors of Dakota Growers Pasta Company, Inc., a North
Dakota corporation (hereinafter called the “Company”):

RESOLVED, that pursuant to the authority granted to and vested in the Board of
Directors of the Company in accordance with the provisions of the Second Amended
and Restated Articles of Incorporation of the Company, the Board of Directors
hereby creates a series of Preferred Stock, par value $0.01 per share, of the
Company and hereby states the designation and number of shares, and fixes the
relative rights, preferences and limitations thereof as follows:


1.                                      NAME AND DESIGNATION.

The distinctive name and serial designation of this series of Preferred Stock is
“Series F Convertible Preferred Stock” (the “Series F Preferred Stock”).


2.                                      NUMBER OF SHARES.

The Series F Preferred Stock shall consist of 2,100,000 shares.  The number of
shares constituting such series may, unless prohibited by the Articles of
Incorporation or by applicable law of the State of North Dakota, be increased or
decreased from time to time by a resolution or resolutions of the Board of
Directors, provided that no decrease shall reduce the number of shares of Series
F Preferred Stock to a number less than the number of shares then outstanding
plus the number of shares issuable upon the exercise of outstanding options,
rights, or warrants, or upon the conversion of any outstanding securities issued
by the Company convertible into shares of Series F Preferred Stock.  Shares of
Series F Preferred Stock repurchased or redeemed by the Company or surrendered
for conversion shall be canceled and shall revert to authorized but unissued
shares of Preferred Stock, undesignated as to series, subject to reissuance by
the Company as shares of Preferred Stock of any one or more series.

3.                                      No Voting Rights.

Shares of Series F Preferred Stock shall not carry the right to vote on matters
submitted to the vote of the shareholders of the Company.

4.                                      Conversion of Shares.

Each holder of Series F Preferred Stock shall have the right, exercisable at any
time upon sixty-five (65) days’ written notice to the Company, to convert any
number of the holder’s shares of Series F Preferred Stock into an equal number
of shares of the Company’s Common Stock, par value $.01 per share (the “Common
Stock”).

In addition to the foregoing, each share of Series F Preferred Stock shall, at
the option of the holder thereof, exercisable by written notice to the Company,
convert into one share of the Common


--------------------------------------------------------------------------------


Stock upon (i) a Change of Control, (ii) any transaction, however structured,
pursuant to which the holder of such share of Series F Preferred Stock
substantially exits its equity investment in the Company, or (iii) any default
by the Company under any material agreement.

“Change of Control,” as used in this Section 4, means the occurrence of any of
the following events:

(i)                                     Any Person (other than the Company, any
trustee or other fiduciary holding securities under any employee benefit plan of
the Company, or any company owned, directly or indirectly, by the stockholders
of the Company immediately prior to the occurrence with respect to which the
evaluation is being made in substantially the same proportions as their
ownership of the common stock of the Company) acquired securities of the Company
and immediately thereafter is the Beneficial Owner (as determined in accordance
with Regulation 13D under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (except that a Person shall be deemed to be the Beneficial
Owner of all shares that any such Person has the right to acquire pursuant to
any agreement or arrangement or upon exercise of conversion rights, warrants or
options or otherwise, without regard to the sixty day period referred to in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 30% or more of the combined voting power of the Company’s
then outstanding securities;

(ii)                                  At any time a majority of the individuals
constituting the Board are individuals who were not members of the Board two
years prior to such time; or

(iii)                               The consummation of a merger or
consolidation of the Company with any other entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving or resulting entity) more than 50% of the combined voting power of the
surviving or resulting entity outstanding immediately after such merger or
consolidation.

The Company shall at all times keep available a sufficient number of authorized
and unissued shares of the Common Stock to permit any conversion of shares of
Series F Preferred Stock provided for in this Section 4.

5.                                      Other Rights Identical to Rights of
Common Stock.

Except as otherwise provided in this Certificate of Designation, (i) the Series
F Preferred Stock shall have all of the rights of the Common Stock, including
but not limited to any rights to dividends or to distributions upon liquidation,
(ii) for purposes of any dividends or distributions, stock splits or
combinations, or share buybacks or other redemptions, and for any other purpose
whatsoever, the shares of Series F Preferred Stock shall be treated as shares of
Common Stock, except that in the case of a stock dividend on the Common Stock
that is paid in additional shares of Common Stock, the Company shall pay an
equal number of shares of Series F Preferred Stock, and (iii) for purposes of
any distributions or other payments to the shareholders of the Company, shares
of Series F Preferred Stock shall be treated pari passu with shares of the
Common Stock.

* * * * *


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Dakota Growers Pasta Company, Inc. has caused this
certificate to be signed by Timothy J. Dodd, its Chief Executive Officer, and
attested to by Edward Irion, its Chief Financial Officer, effective as of the
            day of              , 2007.

 

DAKOTA GROWERS PASTA COMPANY, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Timothy J. Dodd, Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

Attested:

 

 

 

 

 

Edward Irion, Chief Financial Officer

 

 

 


--------------------------------------------------------------------------------


EXHIBIT B

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
of               , 200   , by and between DAKOTA GROWERS PASTA COMPANY, INC., a
North Dakota corporation (the “Company”), and                                
(the “Purchaser”).

This Agreement is made pursuant to the Stock Purchase Agreement, dated as of
February 9, 2007 (the “Stock Purchase Agreement”), by and between the Company,
Purchaser and                     , pursuant to which the Company is issuing and
selling                shares of its [Common Stock/Series F Convertible
Preferred Stock], par value $.01 per share (the “Shares”) to Purchaser.

The Shares are being offered and sold to Purchaser without registration under
the Securities Act of 1933, as amended (the “Securities Act”), in reliance upon
the exemption from registration provided by Section 4(2) of the Securities Act
and the provisions of Rule 506 of Regulation D, promulgated under the Securities
Act.  In order to induce Purchaser to enter into the Stock Purchase Agreement,
the Company has agreed to provide to Purchaser (and their direct and indirect
permitted transferees, if any) the registration rights set forth in this
Agreement with respect to the resale of the Shares.  The execution and delivery
of this Agreement is a condition to the Closing under the Stock Purchase
Agreement.  Capitalized terms used but not defined herein shall have the meaning
provided in the Stock Purchase Agreement.

In consideration of the foregoing premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, agree as follows:

SECTION 1


REGISTRATION RIGHTS

1.1.  Filing of Form S-3 Resale Registration Statement.  For so long as
Purchaser or an assignee of Purchaser owns any of the Shares, and in its
reasonable judgment determines that there is a public market on which it could
efficiently sell Registrable Securities (as hereinafter defined) if they were
registered pursuant to the Securities Act, Purchaser (or any such assignee)
shall have the right to require the Company to prepare and file with the
Securities and Exchange Commission (the “SEC” or the “Commission”) a
registration statement in accordance with the terms of this Agreement. 
Purchaser may exercise such right by providing the Company with written notice
requesting that the Company file a registration statement as required by this
Agreement.  As soon as practicable following its receipt of such notice, the
Company shall file with the SEC a registration statement on Form S-3 pursuant to
Rule 415 under the Securities Act (together with any exhibits, amendments or
supplements thereto, and any documents incorporated by reference therein, the
“Registration Statement”), with respect to the resale of the Shares, and any
securities of the Company issued as a dividend or other distribution with
respect to, or in exchange for or in replacement of, the Shares.  The securities
described in the preceding sentence are collectively referred to herein as the
“Registrable Securities”.

1.2.  Effectiveness of Registration Statement.  The Company shall, subject to
Section 6 hereof, use its best efforts to cause the Registration Statement to
become effective as soon as practicable and in

1


--------------------------------------------------------------------------------


no event later than three (3) months after the date of filing of the
Registration Statement, and shall use its commercially reasonable best efforts
to keep the Registration Statement continuously effective from the date such
Registration Statement becomes effective until the earlier of (i) the date on
which all Shares have been resold under such Registration Statement and (ii) the
date on which all Registrable Securities may be resold without restriction or
limitation.  The obligations under this Section 1.2 will not apply to any delay
or complication caused in whole or in part by Purchaser.

1.3.  Supplements; Amendments.  Subject to Section 6 hereof, the Company shall
supplement or amend the Registration Statement, (i) as required by Form S-3,
including, without limitation, the instructions applicable to Form S-3, or by
the Securities Act, the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or the rules and regulations promulgated under the Securities
Act or the Exchange Act, respectively, and (ii) to include in the Registration
Statement any additional securities that become Registrable Securities by
operation of the definition thereof.  The Company shall furnish to the holders
of the Registrable Securities, or their permitted transferees, as appropriate
(collectively, the “Holders”), to which the Registration Statement relates
copies of any such supplement or amendment sufficiently in advance (but in no
event less than five (5) business days in advance) of its use and/or filing with
the Commission to allow the Holders a meaningful opportunity to comment thereon
with respect to the information contained therein regarding the Holders and any
plan for resale of the Registrable Securities.  The Holders acknowledge or shall
acknowledge that they have supplied the information regarding themselves and
their plan of resale in the Registration Statement within five (5) business days
prior to the filing of the Registration Statement and hereby waive or shall
waive any notice of the initial filing of the Registration Statement, and such
Holders and their successors and assigns shall promptly notify the Company of
any changes in such information.


SECTION 2


EXPENSES

The Company shall pay all expenses, fees and costs incurred in connection with
the preparation, filing, distribution and effectiveness of the Registration
Statement and any supplements or amendments thereto, whether or not the
Registration Statement becomes effective, and whether all, none or some of the
Registrable Securities are sold pursuant to the Registration Statement,
including, without limitation, all registration and filing fees, printing
expenses, fees and disbursements of counsel for the Company, fees and state
securities, or “blue sky,” fees and expenses, and the expense of any special
audits incident to or required by, or in connection with the filing and
effectiveness of the Registration Statement. In addition, the Company shall pay
all fees and disbursements of one counsel for the Holders in connection with the
preparation, filing, distribution and effectiveness of the Registration
Statement and any supplements or amendments thereto, whether or not the
Registration Statement becomes effective, and whether all, none or some of the
Registrable Securities are sold pursuant to the Registration Statement.  The
Holders shall pay all underwriting fees and discounts, selling commissions,
brokerage fees and stock transfer taxes applicable to the Registrable Securities
sold by such Holder and the fees and expenses of any counsel of theirs in
addition to the counsel for the Holders whose fees and disbursements are to be
paid by the Company.


SECTION 3


REGISTRATION PROCEDURES

3.1.  Registration.  The Company will, from time to time, advise the Holders as
to the status of the preparation, filing and effectiveness of the Registration
Statement and, at the Company’s expense, will do the following:

2


--------------------------------------------------------------------------------


(a)  furnish to each Holder a copy of the Registration Statement (including all
exhibits thereto) and any prospectus forming a part thereof and any amendments
and supplements thereto (including all documents incorporated or deemed
incorporated by reference therein prior to the effectiveness of the Registration
Statement and including each preliminary prospectus) and any other prospectus
filed under Rule 424 under the Securities Act, which documents, other than
documents incorporated or deemed incorporated by reference, will be subject to
the review of the Holders and any such underwriter for a period of at least
three (3) business days, and the Company shall not file the Registration
Statement or such prospectus or any amendment or supplement to the Registration
Statement or prospectus if any Holder shall reasonably object within three (3)
business days after the receipt thereof.  A Holder shall be deemed to have
reasonably objected to such filing only if the Registration Statement,
amendment, prospectus or supplement, as applicable, as proposed to be filed,
contains a material misstatement or omission with respect to such Holder or its
plan of resale;

(b)  furnish to each Holder one conformed copy of the Registration Statement and
of each amendment and supplement thereto (in each case including all exhibits)
and such number of copies of the prospectus forming a part of the Registration
Statement (including each preliminary prospectus) and any other prospectus filed
under Rule 424 under the Securities Act, in conformity with the requirements of
the Securities Act, and such other documents, including, without limitation,
documents incorporated or deemed to be incorporated by reference prior to the
effectiveness of such Registration Statement, as each of the Holders or any such
underwriter, from time to time may reasonably request;

(c)  to the extent practicable, promptly upon the filing of any document that is
to be incorporated by reference into the Registration Statement or prospectus
forming a part thereof subsequent to the effectiveness thereof, and in any event
no later than five (5) business days after such document is filed with the
Commission, provide copies of such document to the Holders, if requested, and
make representatives of the Company available for discussion of such document
and other customary due diligence matters; and provide promptly to the Holders
upon request any document filed by the Company with the Commission pursuant to
the requirements of Section 13 and Section 15 of the Exchange Act;

(d)  make available at reasonable times for inspection by the Holders, and any
attorney, accountant, financial adviser or other representative (collectively,
“Representatives”) retained by the Holders, subject to the recipient’s prior
written agreement to keep such information confidential and not use or disclose
it, all financial and other records, pertinent corporate documents and
properties of the Company and cause the officers, directors and employees of the
Company to supply all information reasonably requested by the Holders or their
respective Representatives in connection with the preparation, filing and
effectiveness of the Registration Statement;

(e)  use its commercially reasonable best efforts (i) to register or qualify all
Registrable Securities covered by the Registration Statement under state
securities, or “blue sky,” laws of such States of the United States of America
where required and where an exemption is not available and as the Holders of
Registrable Securities covered by the Registration Statement shall reasonably
request, (ii) to keep such registration or qualification in effect for so long
as the Registration Statement is required to be effective hereunder, and
(iii) to take any other action which may be reasonably necessary or advisable to
enable the Holders to consummate the disposition of the securities to be sold by
the Holders in such jurisdictions, consistent with the plan of distribution
described in the prospectus included in the Registration Statement, except that
the Company shall not for any such purpose be required to qualify generally to
do business as a foreign corporation in any jurisdiction where it is not so
qualified, or to execute a general consent

3


--------------------------------------------------------------------------------


to service of process in effecting such registration, qualification or
compliance, unless the Company is already subject to service in such
jurisdiction and except as may be required by the Securities Act or applicable
rules or regulations thereunder;

(f)  use its commercially reasonable best efforts to cause all Registrable
Securities covered by the Registration Statement to be registered or qualified
with or approved by all other applicable Governmental Authorities as may be
necessary, in the opinion of counsel to the Company and counsel to the Holders
of Registrable Securities, to enable the Holders thereof the consummate the
disposition of such Registrable Securities;

(g)  subject to Section 6 hereof, promptly notify each Holder of Registrable
Securities covered by the Registration Statement (i) upon discovery that, or
upon the occurrence of any event as a result of which, the prospectus forming a
part of the Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (ii) of the issuance
by the Commission of any stop order suspending the effectiveness of the
Registration Statement or the initiation of proceedings for that purpose,
(iii) of any request by the Commission for (A) amendments to the Registration
Statement or any document incorporated or deemed to be incorporated by reference
in the Registration Statement, or (B) supplements to the prospectus forming a
part of the Registration Statement, or (C) additional information, or (iv) of
the receipt by the Company of any notification with respect to the suspension of
the registration, qualification or exemption from registration or qualification
of any of the Registrable Securities for sale in any jurisdiction or the
initiation of any proceeding for such purpose, and at the request of any such
Holder promptly prepare and file an amendment to the Registration Statement or a
supplement to the prospectus as the Company may deem necessary so that, as
thereafter delivered to the purchasers of such securities, such prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
and furnish to each Holder a reasonable number of copies of such supplement to,
or amendment of, such registration statement and prospectus, and, in the event
of a stop order, use its commercially reasonable best efforts to obtain the
withdrawal of any order suspending the effectiveness of any the registration
statement, or the lifting of any suspension of the qualification (or exemption
from qualification) of any of the Registrable Securities for sale in any
jurisdiction;

(h)  if reasonably requested by any Holder or if required by law or SEC or other
applicable rule or regulation, promptly incorporate in the Registration
Statement such appropriate information as the Holder may reasonably request to
have included therein by filing a Form 8-K, or filing a supplement to the
prospectus, to reflect any change in the information regarding the Holder, and
make all required filings with the Commission in respect of any offer or sale of
Registrable Securities or any amendment or supplement to the Registration
Statement or related prospectus;

(i)  otherwise use its commercially reasonable best efforts to comply with all
applicable rules and regulations, and make available to its security holders, as
soon as reasonably practicable, an earnings statement covering the period of at
least 12 months, but not more than 18 months, beginning with the first full
calendar month after the effective date of the Registration Statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder and to provide promptly to
the Holders upon request any document filed by the Company with the Commission
pursuant to the requirements of Section 13 and Section 15 of the Exchange Act;
and

4


--------------------------------------------------------------------------------


(j)  use its commercially reasonable best efforts to cause all Registrable
Securities included in the Registration Statement to be eligible for trading in
any over-the-counter market or trading system in which securities of the same
class are then traded.

SECTION 4


INDEMNIFICATION

4.1.  Indemnification by the Company. The Company will indemnify:

(a)                                  each of the Holders, as applicable,

 

(b)                                 each of the Holder’s officers, directors,
members and partners, and

 

(c)                                  each individual, partnership, joint stock
company, corporation, trust, unincorporated organization, government agency or
political subdivision (each of the foregoing, a “Person”) controlling each of
the Holders within the meaning of SEC Rule 405 under the Securities Act,

 

with respect to the Registration Statement, against all expenses, claims,
losses, damages and liabilities (or actions, investigations or proceedings in
respect thereof) (collectively, a “Claim”) arising out of or based on any actual
or alleged untrue statement of a material fact, or any omission of a material
fact required to be stated therein or necessary in order to make the statements
included therein not misleading, contained in the Registration Statement, any
prospectus or other offering document (including any related registration
statement, notification or the like) incident to the registration, qualification
or compliance, or any violation by the Company of the Securities Act or the
Exchange Act or any other laws or any rule or regulation thereunder applicable
to the Company and relating to action or inaction required of the Company in
connection with any such registration, qualification or compliance, and will
reimburse each of the Holders, each of its officers, directors, members and
partners, and each Person controlling each of the Holders, for any legal and any
other expenses reasonably incurred in connection with investigating and
defending any such Claim; provided, however, that the Company will not be liable
in any such case to the extent that any such Claim (i) arises out of or is based
on any untrue statement or omission based upon written information furnished to
the Company by the Holders or their Representatives and stated to be
specifically for use therein, or (ii) is finally judicially determined to have
resulted primarily from the gross negligence or willful misconduct of any person
or entity set forth in subsections (a) through (c) above.

4.2.  Indemnification by the Holders.  Each of the Holders will, if Registrable
Securities held by it are included in the securities as to which such
Registration Statement is being effected, indemnify the Company, each of its
directors and officers, and each Person who “controls” the Company within the
meaning of SEC Rule 405 under the Securities Act, against all Claims arising out
of or based on any actual or alleged untrue statement of a material fact, or any
omission or a material fact required to be stated therein or necessary in order
to make the statement included or incorporated therein not misleading, contained
in the Registration Statement, prospectus, or other offering document made by or
on behalf of such Holder, and will reimburse the Company, its directors,
officers, partners, members or control Persons for any legal or any other
expenses reasonably incurred in connection with investigating and defending any
such Claim, in each case to the extent, but only to the extent, that such untrue
statement (or alleged untrue statement) or omission (or alleged omission) is
made in the Registration Statement, prospectus or other document in reliance
upon and in conformity with written information furnished to the Company by or
on behalf of such Holder and stated to be specifically for use therein;
provided, however, that the indemnity obligations of each of the Holders
hereunder shall be limited to an amount

5


--------------------------------------------------------------------------------


equal to the net proceeds received by such Holder from the sale of the
Registrable Securities pursuant to the Registration Statement; and provided,
further, that the only information that a Holder will be required to furnish to
the Company for use in any Registration Statement or prospectus relating to the
Registrable Securities, or in any amendment, supplement or preliminary materials
associated therewith will be statements specifically relating to (a) the
beneficial ownership of Company securities by such Holder and its affiliates and
(b) the name and address of such Holder.  In no event shall a Holder be jointly
liable with any other Holder as a result of its indemnification obligations.

4.3. Procedures.  Each party entitled to indemnification under this Agreement
(each, an “Indemnified Party”) shall give notice to the party required to
provide indemnification (the “Indemnifying Party”) promptly after such
Indemnified Party has actual knowledge of any Claim as to which indemnity may be
sought, and shall permit the Indemnifying Party to assume the defense of any
such Claim; provided that counsel for the Indemnifying Party, who shall conduct
the defense of such Claim, shall be approved by the Indemnified Party (whose
approval shall not unreasonably be withheld), and the Indemnified Party may
participate in such defense at such party’s expense (unless the Indemnified
Party shall have reasonably concluded that there may be a conflict of interest
between the Indemnifying Party and the Indemnified Party in such action, in
which case the fees and expenses of one such counsel for all Indemnified Parties
shall be at the expense of the Indemnifying Party), and provided further that
the failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Agreement unless
the Indemnifying Party is materially prejudiced thereby.  No Indemnifying Party,
in the investigation or defense of any such Claim shall, except with the consent
of each Indemnified Party (which consent shall not be unreasonably withheld or
delayed), consent to entry of any judgment or enter into any settlement or
compromise which does not include an unconditional release of the Indemnified
Party from all liability in respect to such Claim.  Each Indemnified Party shall
furnish such information regarding itself or the Claim in question as an
Indemnifying Party may reasonably request in writing and as shall be reasonably
required in connection with the investigation and defense of such Claim.

4.4.  Contribution.  If the indemnification provided for in this Agreement is
held by a court of competent jurisdiction to be unavailable to an Indemnified
Party with respect to any Claim, then the Indemnifying Party, in lieu of
indemnifying such Indemnified Party hereunder, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such loss, liability,
claim, damage or expense in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand and of the Indemnified
Party on the other in connection with the statements or omissions which resulted
in such Claim, as well as any other relevant equitable considerations; provided,
however, that the Company will not be liable in any such case to the extent that
any such Claim (i) arises out of or is based on any untrue statement or omission
based upon written information furnished to the Company by the Holders or their
Representatives and stated to be specifically for use therein, or (ii) is
finally judicially determined to have resulted primarily from the gross
negligence or willful misconduct of any person or entity set forth in Section
4.1(a)-(c) above.  The relative fault of the Indemnifying Party and of the
Indemnified Party shall be determined by reference to, among other things,
whether the untrue (or alleged untrue) statement of a material fact or the
omission (or alleged omission) to state a material fact relates to information
supplied by the Indemnifying Party or by the Indemnified Party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission, and provided that each Holder shall not be
required to contribute more than the net proceeds received by such Holder from
the sale of the Registrable Securities pursuant to the Registration Statement. 
Notwithstanding anything to the contrary set forth herein, no party shall be
liable for contribution under this Section 4.4 except to the extent and under
such circumstances as such party would have been liable for indemnification
under Section 4.2 hereof if such indemnification were enforceable under
applicable law.

6


--------------------------------------------------------------------------------


SECTION 5


PLAN OF DISTRIBUTION; INFORMATION REGARDING THE HOLDERS

Each of the Holders agrees that the plan of distribution included in any
prospectus relating to the Registrable Securities shall be as set forth on
Schedule A-1 hereto and that such Holder will not resell any Registrable
Securities pursuant to the Registration Statement in any manner other than as
provided therein or herein.  Each Holder represents, warrants and covenants to
the Company that the information regarding such Holder that appears in the Stock
Purchase Agreement and/or Schedule A-2 is accurate and complete in all material
respects consistent with Commission Regulation S-K, Items 507 and 508.  The
Purchaser will confirm promptly by delivery of a signed copy of Schedule A-2,
the sale of any Shares pursuant to Rule 144 or the Registration Statement.

SECTION 6


HOLDBACK; POSTPONEMENT

Notwithstanding the other provisions of this Agreement, if (a) there is material
non-public information regarding the Company which the Company’s Board of
Directors reasonably and in good faith determines not to be in the Company’s
best interest to disclose and which the Company is not otherwise required to
disclose, or (b) there is a extraordinary business opportunity (including but
not limited to the acquisition or disposition of assets (other than in the
ordinary course of business) or any merger, consolidation, tender offer or other
similar extraordinary transaction not in the ordinary course of business)
available to the Company which the Company’s Board of Directors reasonably and
in good faith determines not to be in the Company’s best interest to disclose,
then the Company may (upon not less than two trading days prior written notice
by same day delivery of fax or hand delivery) postpone or suspend filing or
effectiveness of a registration statement for a period not to exceed 90 days,
provided that the Company may not postpone or suspend filing or effectiveness of
a registration statement for more than 180 days in the aggregate during any
365-day period and there shall be an aggregate of not more than two (2)
suspensions during any 365-day period; provided, however that no postponement or
suspension shall be permitted for consecutive 90 day periods arising out of the
same set of facts, circumstances or transactions.

SECTION 7

Rule 144 Reporting, Etc.

7.1.  SEC Reporting Compliance.

(a)           With a view to making available the benefits of certain rules and
regulations of the Commission which may at any time permit the sale of the
Registrable Securities to the public without registration, through the second
anniversary of this Agreement, the Company will:

(i)            make and keep “current public information” regarding the Company
available, as defined in Commission Rule 144(c) under the Securities Act;

(ii)           use its commercially reasonable best efforts to file with the
Commission in a timely manner all SEC Reports and other filings and documents
required of the Company under the Securities Act and the Exchange Act and
otherwise; and

(iii)          so long as a Holder owns any Registrable Securities, furnish the
Holder forthwith upon request a written statement by the Company as to its
compliance with the

7


--------------------------------------------------------------------------------


reporting requirements under the Securities Act and the Exchange Act, including
compliance with SEC Rule 144(c), a copy of the most recent annual or quarterly
report of the Company, and such other reports and documents of the Company and
other information in the possession of, or reasonably obtainable by, the Company
as a Holder may reasonably request in availing itself of any rule or regulation
of the Commission allowing a Holder to sell any such securities without
registration.

(b) The Company shall use its commercially reasonable best efforts to file the
reports required to be filed by it under the Exchange Act and shall comply with
all other requirements set forth in the instruction to Form S-3 in order to
allow the Company to be eligible to file registration statements on Form S-3.

7.2.  Stock Purchase Agreement Covenants.   The Company will comply with its
covenants under Section 4 of the Stock Purchase Agreement, which are
incorporated herein by this reference.


SECTION 8


MISCELLANEOUS

8.1.  Assignment.  The registration rights set forth herein may be assigned, in
whole or in part, to any transferee of Registrable Securities permitted in
accordance with the Stock Purchase Agreement, which transferee, upon
registration on the Company’s or its transfer agent’s books and records as a
holder of record of Registrable Securities, shall be considered thereafter to be
a Holder (provided that any transferee who is not an affiliate of Purchaser
shall be a Holder only with respect to such Registrable Securities so acquired
and any stock of the Company issued as a dividend or other distribution with
respect to, or in exchange for or in replacement of, such Registrable
Securities) and shall be bound by all obligations and limitations of this
Agreement and the Stock Purchase Agreement.

8.2.  Section Headings.  The titles and headings of the sections and subsections
of this Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof.

8.3.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

8.4.  Notices.

(a)           All communications under this Agreement shall be in writing and
shall be delivered by facsimile, by hand, by reliable overnight delivery service
such as UPS or FedEx or by registered or certified mail, postage prepaid:

(i)            if to the Company, to Dakota Growers Pasta Company, Inc. One
Pasta Avenue, Carrington, N.D. 58421, Attention:  Timothy J. Dodd, Facsimile: 
(701) 652-3713, or at such other address as it may have furnished in writing to
Purchaser;

(ii)           if to Purchaser, at
                                                                                                                 
                                                                          , or
at such other addresses as may have been furnished the Company in writing.

(b)           Any notice so addressed shall be deemed to be given (i) if
delivered by hand, on the date of such delivery, (ii) if sent by reliable
overnight delivery service such as UPS or FedEx, on the first business day
following the date of delivery to such service for overnight delivery, (iii)

8


--------------------------------------------------------------------------------


if delivered by facsimile, on the date of such facsimile, or (iv) if mailed by
registered or certified mail, on the third business day after the date of such
mailing.

8.5.  Successors and Assigns; No Third Party Beneficiaries.  This Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assigns of each of the parties.  No other person is intended to or shall have
any rights or remedies hereunder, whether as a third part beneficiary or
otherwise.

8.6.  Counterparts.  This Agreement may be executed in one or more identical
counterparts, each of which shall be deemed an original and all of which shall
be one and the same agreement.  Any signature that is delivered by facsimile
signature page shall be valid and binding, with the same force and effect as if
an original, manually signed counterpart.

8.7.  Remedies.  Each Holder of Registrable Securities, in addition to being
entitled to exercise all rights granted by law, including recovery of damages,
will be entitled to specific performance of its rights under this Agreement. 
The Company agrees that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by it of the provisions of this
Agreement and hereby agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate.

8.8.  Severability.  In the event that any provision contained herein is
unenforceable, the remaining provisions shall continue in full force and effect.

8.9.  Delays or Omissions.  It is agreed that no delay or omission to exercise
any right, power or remedy accruing to the Holders, upon any breach or default
of the Company under this Agreement, shall impair any such right, power or
remedy, nor shall it be construed to be a waiver of any provision hereof, or of
any similar breach or default thereafter occurring; nor shall any wavier of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.  It is further agreed that any waiver,
permit, consent or approval of any kind or character by a Holder of any breach
or default under this Agreement, or any waiver by a Holder of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in the writing, and that all remedies, either
under this Agreement, or by law or otherwise afforded to a Holder, shall be
cumulative and not alternative.

8.10.  Attorney’s Fees.  If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorney’s fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled.

8.11.  Entire Agreement; Amendment.  This Agreement and the Stock Purchase
Agreement and the other documents contemplated therein constitute the entire
understanding and agreement of the parties with respect to the subject matter
hereof and supersede all prior understandings, written or otherwise, among such
parties.  This Agreement may be amended only in a writing signed by the Company
and the Holders of a majority of the then outstanding Registrable Securities.

[Signature Pages to Follow]

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Registration Rights
Agreement as of the day and year first set forth above.

Dakota Growers Pasta Company, Inc.

 

 

 

 

 

By:

 

 

 

Name:

Timothy J. Dodd

 

Title:

President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

10


--------------------------------------------------------------------------------


SCHEDULE A-1


PLAN OF DISTRIBUTION

Any or all of the shares offered by the selling stockholders may be offered for
sale and sold by, or on behalf of, the selling stockholders from time to time in
varying amounts, including in block transactions, on any stock exchange or
automated quotations system that is relevant to the Company in shares as being
eligible or trading in such exchange or system, or the over-the-counter market,
in privately negotiated transactions, though put or call options transactions
relating to the shares, through short sales, or a combination of such methods of
sale, at prices prevailing in such market or as may be negotiated at the time of
the sale.  The shares may be sold by the selling stockholders directly to one or
more purchasers, through agents designated from time to time or to or through
broker-dealers designated from time to time.  In the event the shares are
publicly offered through broker-dealers or agents, the selling stockholders may
enter into agreements with respect thereto.  Such broker-dealers or agents may
receive compensation in the form of discounts, concessions or commissions from
the selling stockholders, and any such broker-dealers or agents that participate
in the distribution of the shares may be deemed to be underwriters within the
meaning of the Securities Act, and any profit on the sale of the shares by them
and any discounts and commissions might be deemed to be underwriting discounts
or commissions under the Securities Act.  Any such broker-dealers and agents may
engage in transactions with, and perform services for, the Company.  At the time
a particular offer of shares is made by the selling stockholders, to the extent
required, a prospectus supplement will be distributed which will set forth the
aggregate number of shares being offered, and the terms of the offering,
including the public offering price thereof, the name or names of any
broker-dealers or agents, any discounts, commissions and other items
constituting compensation from, and the resulting net proceeds to, the selling
stockholders.

 

As used herein, “selling stockholders” includes donees and pledgees selling
shares received from a named selling shareholder after the date of this
prospectus.

 

Selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance on Rule 144 under the Securities Act, provided
they meet the criteria and conform to the requirements of such rule.

 

In order to comply with the securities laws of certain states, sales of shares
offered hereby to the public in such states may be made only through
broker-dealers who are registered or licensed in such states.  Sales of shares
offered hereby must also be made by the selling stockholders in compliance with
other applicable state securities laws and regulations.

11


--------------------------------------------------------------------------------


SCHEDULE A-2


PURCHASER’S CERTIFICATE OF SUBSEQUENT SALE

The undersigned, an officer of, or other person duly authorized by the Purchaser
named below hereby certifies to the Company, as defined in the Registration
Rights Agreement, dated as of                         , 2007 (the “Agreement”)
that he/she (said institution) is the Purchaser of the shares evidenced by the
attached certificate, and as such, sold such shares on
                      , 200      in accordance with:

(i)                                     Registration Statement number
                                                      , in the manner indicated
under “Plan of Distribution” in the current prospectus and has delivered a
current prospectus, or

(ii)                                  Pursuant to the applicable requirements of
Rule 144 of the Securities Act of 1933, as amended, in which case, a copy of
Form 144 as filed with the Securities and Exchange Commission, together with the
representation letter of the undersigned and the broker’s representation letter
are enclosed.

All capitalized terms used but not defined herein shall have the meanings
provided in the Agreement

Print or Type:

Name of Purchaser (Individual or Institution):               
                                                       

Name of Individual Representing Purchaser (if an Institution):

                                                           

Title:                                                                        

Confirmed by the undersigned thereunto duly authorized:

 

 

 

 

Purchaser Name

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

12


--------------------------------------------------------------------------------


EXHIBIT C

                        , 2007

MVC Capital, Inc.

287 Bowman Avenue, 3rd Floor

Purchase, New York 10577

La Bella Holdings, LLC

c/o GO7 Brands LLC

400 Plaza Drive, 1st Floor

Secaucus, New Jersey  07094

Ladies and Gentlemen:

We have acted as counsel to Dakota Growers Pasta Company, Inc., a North Dakota
corporation (the “Company”), in connection with the transactions contemplated by
that certain Stock Purchase Agreement dated February 9, 2007 (the “Stock
Purchase Agreement”), complete with all listed exhibits and schedules thereto,
between and among the Company, MVC Capital, Inc., a Delaware corporation, and La
Bella Holdings, LLC, a Delaware limited liability company (collectively, the
“Purchasers” and each a “Purchaser”).  This opinion letter is being furnished to
you pursuant to Section 6.16 of the Stock Purchase Agreement.  Capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Stock Purchase Agreement.

In rendering the opinions expressed herein, we have examined originals or
copies, certified or otherwise identified to our satisfaction, of the following:

1.

 

the Stock Purchase Agreement, dated February 9, 2007;

 

 

 

2.

 

the Registration Rights Agreements dated the date hereof;

 

 

 

3.

 

the Company’s Certificate of Incorporation and Bylaws;

 

 

 

4.

 

the Certificate of Designation, attached as Exhibit A to the Stock Purchase
Agreement; and

 

 

 

5.

 

resolutions of the Company’s Board of Directors.

 

For the purposes of rendering the opinions expressed herein, we have also
examined such other certificates of public officials, instruments, documents and
records and inquired into such other factual matters and matters of law as we
have deemed necessary or pertinent for the rendering of the opinions expressed
herein.  As to questions of fact relevant to the opinions expressed herein,
among other things, we have relied upon information obtained from
representatives of the Company and other sources believed by us to be
responsible and, with your permission, we have assumed, without independent
investigation, the accuracy of such information.  In rendering the opinions
expressed herein, we have examined originals, or copies of originals certified
to our satisfaction, of such agreements, documents, certificates and other
statements of government officials and officers and such other papers and
evidence as we have deemed relevant and necessary as a basis for the opinions
expressed herein.  The Stock Purchase Agreement, the Registration Rights
Agreements and the Certificate of Designation referenced in


--------------------------------------------------------------------------------


clauses 1, 2 and 4 above and the other documents and agreements to be executed
by the Company in connection with the Closing are referred to herein
collectively as the “Operative Documents.”  References in this opinion to “our
knowledge,” “our awareness,” “our attention,” “known to us,” “the best of our
knowledge” or the like, mean no information has come to the attention of Ronald
D. McFall, Jonathan B. Levy or April Hamlin, the only attorneys within this firm
who have actively participated in giving substantive legal attention to the
Company with respect to the transactions contemplated by the Operative
Documents, that gives such attorney actual knowledge that such opinion is not
accurate.  Finally, no inference as to our knowledge with respect to factual
matters upon which we have so qualified our opinions should be drawn from the
fact of our representation of the Company.

Based upon the foregoing and subject to the qualifications, assumptions and
limitations set forth below, we are of the opinion that:

(a)           The Company is validly existing and in good standing under the
laws of the State of North Dakota, with corporate power and authority to carry
on its business as now conducted and to own, lease and operate its assets and
properties and to enter into and perform its obligations under the Operative
Documents, provided that, with respect solely to the opinion as to valid
existence and good standing set forth above, we have relied on a certificate of
the Secretary of State of the State of North Dakota;

(b)           The execution, delivery and performance by the Company of each of
the Operative Documents to which the Company is a party have been duly
authorized by the Company;

(c)           No consent or other action by, or filing or registration with, any
Governmental Authority is required for: (i) the execution and delivery by the
Company of the Operative Documents; (ii) the offer, sale and issuance of the
Shares in accordance with the Operative Documents; (iii) the performance by the
Company of its obligations under the Operative Documents, except such as may be
required (A) in connection with the registration under the Securities Act of
1933, as amended (the “Act”) of the Shares pursuant to the Registration Rights
Agreement, (B) under the “blue sky” or securities laws of any jurisdiction in
connection with the purchase and sale or resale of the Shares, (C) to provide
notice and application to list or quote the Shares with any securities exchange
or automated quotation system or market on which the Common Stock is traded,
listed or quoted, (D) to satisfy the disclosure requirements of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and the disclosure
requirements of Item 701 of SEC Regulation S-K or (E) to file a Form D and a
Form 8-K in respect of the sale and issuance of the Securities with the
Securities and Exchange Commission (the “Commission”) (collectively, the
“Required Approvals”).

(d)           Neither the execution and delivery of the Operative Documents, nor
the consummation by the Company of the transactions contemplated thereby
(including the issuance, sale and delivery of the Shares), nor compliance by the
Company with any of the provisions thereof, will (i) to our knowledge,
constitute or result in a default under, or require any consent pursuant to any
Material Permit or material agreement of the Company, (ii) conflict with or
result in a breach of any provision of the Certificate of Incorporation or
Bylaws, or, to our knowledge, any federal or state law, rule or regulation of
any court which would ordinarily be expected to apply to the transactions
contemplated by the Operative Documents or, to our knowledge, any rule or
regulation of any federal, state or other regulatory board or body or
administrative agency having jurisdiction over the Company or over its
properties or business, or (iii) conflict with or constitute a default under any
judgment, writ, decree or order known to such counsel to be applicable by its
terms to the Company;


--------------------------------------------------------------------------------


(e)           Each of the Operative Documents has been duly authorized, executed
and delivered by the Company, and, assuming the due execution and delivery
thereof by the Purchasers, no other corporate action is necessary to authorize
such execution, delivery or performance.  The Operative Documents constitute
valid and binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as such enforcement may be subject to the
exceptions set forth below.

(f)            Without giving effect to the transactions contemplated by the
Stock Purchase Agreement or the filing of the Certificate of Designation, the
authorized and outstanding capital stock of the Company consists of 75,000,000
shares of Common Stock, $.01 par value per share, 533 shares of Series A
Preferred Stock, $100 par value per share, 525shares of Series B Preferred
Stock, $100 par value per share, 2,731 shares of Series C Preferred Stock, $100
par value per share, 11,340,841 shares of Series D Delivery Preferred Stock,
$.01 par value per share, 130,000 shares of Series E Junior Participating
Preferred Stock, $.01 par value per share, and 13,525,370shares of undesignated
preferred stock, $.01 par value per share.  Based on information and
documentation provided by officers of the Company, as of the date hereof,
13,169,382 shares of Common Stock were issued and outstanding.  In addition and
also based on information and documentation provided by officers of the Company,
as of the date hereof, there were zero shares of Series A Preferred Stock issued
and outstanding, zero shares of Series B Preferred Stock issued and outstanding,
zero shares of Series C Preferred Stock issued and outstanding, 11,275,297
shares of Series D Delivery Preferred Stock issued and outstanding, zero shares
of Series E Junior Participating Preferred Stock issued and outstanding and zero
shares of undesignated preferred stock outstanding.  To the best of our
knowledge, except as set forth on Schedule 3.4 to the Stock Purchase Agreement,
there are no options, warrants or other rights (including conversion,
pre-emptive or other rights) or agreements outstanding to purchase any of the
Company’s authorized and unissued capital stock.

(g)           When issued to the Purchasers against payment therefor in
accordance with the Operative Documents, the Shares will be duly and validly
authorized and issued, fully paid and nonassessable and will not be issued in
violation of any pre-emptive or other rights.

(h)           To our knowledge, there is no action, suit, investigation or
proceeding pending or threatened against the Company or any of its properties or
assets by or before any court, arbitrator or Governmental Authority, department,
commission, board, bureau, agency or instrumentality, which questions the
validity of the Stock Purchase Agreement, the Shares or any action taken or to
be taken pursuant hereto or thereto;

(i)            To our knowledge, the Company is not an “investment company” or a
company “controlled by” or required to register as an investment company as such
terms are defined in the 1940 Act or the PUHC Act, and the SEC’s rules and
regulations thereunder; and

(j)            Assuming the accuracy of the Purchasers’ representations and
warranties in Section 5 of the Stock Purchase Agreement, the accuracy of the
Company’s representations and warranties in Section 3 of the Stock Purchase
Agreement, and the Company’s and the Purchasers’ satisfaction of their
respective covenants thereunder, the offer, sale and issuance of the Shares
contemplated by the Stock Purchase Agreement (the “Private Placement”) is exempt
from the registration requirements under Section 5 of the Act.

In rendering the opinions expressed herein, we have assumed, with your
permission and without independent verification, that: (i) all documents
submitted to us as originals are authentic, complete and final, and all
documents submitted to us as certified, photostatic or reproduced copies conform
identically to the authentic originally executed documents; (ii) all parties to
the Operative Documents (other than the


--------------------------------------------------------------------------------


Company) have full power and authority to execute the Operative Documents, to
deliver the Operative Documents and to perform their obligations under the
Operative Documents and all other documents delivered and performed in
connection with the Operative Documents; (iii) except with respect to the
Company, the Operative Documents have been duly authorized by all necessary
action, have been duly executed by such parties and have been duly delivered by
such parties, and constitute the valid and binding obligations of all parties;
(iv) all parties to the Operative Documents (other than the Company) are
individuals or corporations, limited liability companies, partnerships, trusts
or other entities duly organized, legally existing and in good standing under
the laws of their respective state of incorporation or country of formation; (v)
all terms and conditions of the transactions and relationships by, between and
among all of the parties to the Operative Documents are correctly and completely
reflected in the Operative Documents; (vi) all natural persons who have signed
the Operative Documents have the requisite legal capacity; (vii) all of the
signatures (other than those on behalf of the Company ) on all of the Operative
Documents are genuine; (viii) each party to the Operative Documents (other than
the Company) has satisfied all legal requirements that are applicable to it to
the extent necessary to make the Operative Documents enforceable against it, and
to enforce the Operative Documents against the other parties thereto; (ix) the
representations and warranties of each party set forth in the Operative
Documents, including, without limitation, the Company, are true, correct and
complete as of the date hereof; and (x) the Operative Documents and the
documents required thereunder constitute legal, valid and binding obligations of
all parties thereto (other than the Company), enforceable against such parties
in accordance with their respective terms.

The opinions expressed above are qualified to the extent that the legality,
validity, binding effect or enforceability of any provision of the Operative
Documents or any other agreements, documents or instruments referred to herein
or of any rights granted thereunder may be subject to or affected by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
conveyance, or similar laws or decisions relating to or affecting the rights of
creditors generally, and to the extent that any rights of indemnification and
contribution provided for therein may be limited by federal or state securities
laws or by the policies of the Securities and Exchange Commission (the
“Commission”) or state securities divisions.  Enforceability of the Company’s
obligations under the Operative Documents and any other agreements, documents or
instruments referred to herein is subject to judicial limitations on the right
to specific performance and is subject to general principles of equity,
including (without limitation) concepts of materiality, reasonableness, good
faith and fair dealing, and discretion of the court before which any proceeding
thereof may be brought, whether such enforcement is considered in a proceeding
in equity or at law.

This letter is solely for the information of the Purchasers in connection with
the transactions contemplated by and memorialized in the Operative Documents and
may not be used or relied upon for any other purpose or delivered to or relied
upon by any other person or entity without our prior written consent.

 

Very truly yours,

 

 

 

 

 

 

 

LINDQUIST & VENNUM P.L.L.P.

 


--------------------------------------------------------------------------------